 IRON WORKERSLOCAL 15445NorthernDistrictofConnecticut IronWorkersLocal Union No.15, Joint Apprenticeship Com-mittee and its co-Respondents,the InternationalAssociation of Bridge,Structural and Ornamen-tal Iron Workers,Local No. 15,AFL-CIO, TheInc., and the Iron Workers'Locals 15 and 424Apprentice Training FundandBruce Gilbert.Case 39-CA-2434May 7, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 1, 1989, Administrative LawJudge Robert T.Snyder issued the attached supple-mental decision. Respondent,the International As-sociationof Bridge,Structural andOrnamentalIronWorkers, Local No. 15, AFL-CIO (Local 15),and Respondent,the Associated General Contrac-tors of Connecticut, Inc. (AGC) filed exceptionsand supporting briefs,and the General Counselfiled a reply brief to their exceptions. The GeneralCounsel filed exceptions and a supporting brief,and Respondent Local 15 and Respondent, IronWorkers' Locals 15 and 424 Apprentice TrainingFund (Fund) filed reply briefs to the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,2 find-'Respondent AGC requested oral argument The request is denied asthe record,exceptions,and briefs adequately present the1 issues and thepositions of the parties.2 The judge found, and we agree, that Respondent Local 15 and Re-spondent AGC, as well as Respondent Joint Apprenticeship Committee(JAC), areliable for the backpay due discriminatee Bruce Gilbert. How-ever, in so finding, we do not rely onMorrison-Knudsen Co.Y.NLRB,275 F 2d 914(2d Cir. 1960), cited by the judge, nor do we adopt any-thing in the judge's decision that could be read as indicating that Re-spondent Local 15 and Respondent AGC are each liable simply becausethey established Respondent JAC. InWolf Trap Foundation,287 NLRB1040(1988),the Board rejected the theory of strict liability set out inMorrison-Knudsen,275 F.2d at 917.The Board agreed instead with theLummus Co.vNLRB,339 F.2d 728, 737 (D.C. Cir. 1964),rationale thatin labor relations, findings of liability through the doctrine of respondeatsuperior must take into account specific circumstances of the agency rela-tionship.InWolf Trap,the Board found that one employer was not liablefor violations committed through the exclusive hiring hall establishedunder its collective-bargaining agreement with the union because it didnot have actual knowledge or notice of the union's discriminatory refer-ral policy See alsoWolf Trap Foundation,289 NLRB 760 (1988). Here,however, both Respondent Local 15 and Respondent AGC through theirseparate representatives on Respondent JAC not only knew of,but actu-ally effectuated,Gilbert's unlawful discharge.ings,3and conclusions4 as modified and to adoptthe recommended Order as modified.The judge found that in February 1988, whenBruce Gilbert went to Key West, Florida, for hishoneymoon, he was out of the jurisdiction and un-available for interim employment or to accept rein-statement.The judge then excluded the 3-weekperiod in computing the backpay award. We dis-agree with this exclusion.Prior to his termination,Gilbert received 3weeks'paid vacation as coordinator.If he had con-tinuedworking for Respondent JAC, it is likelythat he would have used his paid vacation insteadof taking unpaid leave for his honeymoon. Al-though Respondent JAC adopted bylaws in March1986, afterGilbert's unlawful discharge,which pro-vide for 2 weeks' paid vacation for the coordinator,Respondent has not shownthatGilbert's replace-ment,Thomas Milne,lost any vacation benefits atthe time that the bylaws were written or adopted.Itappears that Respondent JAC simply listed3 RespondentLocal 15 has exceptedto some ofthe judge's credibilityfindings.The Board's establishedpolicy is not to overrulean administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB544 (1950), enfd.188 F.2d362 (3d Cir.1951).We have carefullyexaminedthe record and findno basis for re-versing the findings4We correctthe followingerrors in thejudge's decision.In secII,par. 7 ofhis decision,the judgeinadvertentlystated thatearly coordinator Ernest Duford's salary as a part-time coordinator wasinitially paidequally byunion and, FederalcontributionsIn fact, unionand Federal funds paid Kenny King's salary as the first part-timecoordi-nator.Later,Dufordwas hired as a full-time coordinator,then workedpart-time, and eventually was laidoff.Employercontributions paid Du-ford's salary.In sec II, par. 47, the judgeinadvertentlyfoundthat Respondent JACsoughtadvice fromRespondentFund overimplementing a drug testingprogram.The Southern District Local 424 JAC actually sought thisadvice.In the "Analysisand Conclusions"section,par. 33, thejudge statedthat as inBrockwayMotor Trucks,251 NLRB 29, 33 fn.19 (1980), allega-tions ofcontrol and directparticipationin theunfair laborpractice havebeen made against RespondentLocal15 and RespondentAGC Respond-ent AGC contendsthat there are no allegations that it directly participat-ed in the unfairlabor practice.However, the GeneralCounsel doesallege such participation in that he contends that RespondentLocal 15and RespondentAGC, each throughits own representatives on Respond-ent JAC, were involvedin and voted for Bruce Gilbert's unlawful dis-charge.In the "Analysis and Conclusions"section, par 42, the judge foundthat the bulk of the $28,000settlement,$24,412, represented compensa-tion for theinjury itself,whichwas the 10-percent permanent loss offunction in the knee.However, the$24,412 figurerepresented the insur-ance adjuster'scalculationfor expected "lost earningcapacity" in thenext year.The insuranceadjuster determinedthat for the10-percent per-manent "loss of function,"Gilbertwas entitled to 23.8 weeksof $381 spe-cific payments.The, judgestated that the "loss of function" under Con-necticut law compensates the employeefor thehandicapof being withoutthe full useof the member andisnot for impairment of earning power.We agree withthe judge that the specificpayments for loss of functionare therefore not deductible from backpay.We furtheragree that the$28,000 settlement, including any amount representing diminished earningcapacity,is notdeductible from backpaybecause itwas for futurelosses.Further, thejudge found that 8 weeks'unpaid specificpayments were in-cluded in the $28,000 settlementHowever, atthe time ofsettlement only4.8 weeks were unpaid.298 NLRB No. 63 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMilne's terms and conditions of employment in thebylaws. To the extent that there are any uncertain-ties on this question, we resolve them in favor ofthe injured employee and against the wrongdoer,Kansas Refined Helium Co.,252 NLRB 1156, 1157(1980), enfd. 683 F.2d 1296 (10th Cir. 1982). Ac-cordingly, we find that it is reasonable to concludethat if Gilbert had not been unlawfully terminated,his terms and conditions of employment, including3weeks' paid vacation, would have been contin-ued. Therefore, the Respondents have not met theirburden to show that Gilbert removed himself fromthe jurisdiction and would not have used his 3weeks' paid vacation for his honeymoon. As vaca-tion benefits are normally included in backpay, wefind that the 3 weeks spent in Florida should notbe excluded from the backpay period.ContinentalInsurance,289 NLRB 579 (1988). We shall modifythe recommended Order accordingly.The judge properly found that Gilbert's unreim-bursed medical expenses should be included in thebackpay amount. However, the judge inadvertentlyfailed to include the unreimbursed medical ex-penses in his recommended Order, and we shallmodify it accordingly.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Northern District of Connecticut IronWorkers Local Union No. 15, Joint ApprenticeshipCommittee,Hartford,Connecticut; the Respond-ent, the International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local No. 15,AFL-CIO, Hartford, Connecticut; and the Re-spondent, the Associated General Contractors ofConnecticut, Inc., Hartford, Connecticut, their offi-cers,agents, and representatives, shall take theaction set forth in the Order as modified.The following amounts shall be added to the netbackpay for Bruce Gilbert's unreimbursed medicalexpenses:Year/Qtr.Amount1987/3$2821987/45771988/17481988/22801988/328$1,915The followingamounts shallbe added to theamountssetforth in the judge's recommendedOrder for the first quarter of 1988:55 The judge inadvertently stated that these amounts were deductedfrom the second quarter of 1988. However, the deductions were madeNet Backpay-$3,191Extended Benefit Fund-$370Annuity Fund-$300Pension Fund-$318Apprentice Training Fund-$18Accordingly, the following amounts are due fornet backpay and for fund contributions, plus inter-est on amounts due Bruce Gilbert as set forth inthe judge's decision:6Net Backpay-$103,268Unreimbursed Medical Expenses-$1,915Extended Benefit Fund-$13,998Annuity Fund-$13,146Pension Fund-$14,728Apprentice Training Fund-$861from the first quarter of 1988, which is when Gilbert went to Florida forhis honeymoon.6 Any additional amounts due the funds on Gilbert's behalf shall becomputed in the manner set forthinMerryweather Optical Co.,240 NLRB1213, 1216 (1979).Michael A.Marcionese, Esq.andGaryW. Shinners, Esq.,for the General Counsel.Burton S. Rosenberg, Esq.,forRespondents JAC andLocal 15.Michael N. LaVelle, Esq.,for Respondent AGC.Lawrence H. Lissitzyn, Esq.,for Respondent Fund.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge. Thisproceeding arises as a proceeding supplemental to theBoard's Decision and Order inIronWorkers Local 15,278 NLRB 914 (1986), to determine the backpay, if any,due and owing to Gilbert as a consequence of theBoard's conclusions in the underlying proceeding thatthe aforesaid Joint Apprenticeship Committee (JAC orNorthern District JAC) unlawfully discharged Gilbert inviolation of Section 8(a)(1) and (3) of the Act and itsOrder requiring the JAC to make Gilbert whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against him.In the underlying proceeding, the Board affirmed therulings, findings, and conclusions of Administrative LawJudge Harold B. Lawrence and adopted his recommend-ed Order including the make-whole remedy. The Board'sOrder was enforced by the United States Court of Ap-peals for the Second Circuit on October 14, 1986. In afurther proceeding brought on by the Board seeking tohold the JAC in civil contempt for its failure to complywith the court's order to reinstate Gilbert with backpay,the court of appeals, by order of March 21, 1988, heldthe JAC in contempt and ordered it to purge itself by,inter alia, reinstatingGilbert as provided in its originalorder and by paying him all lost earnings and benefits hemay have suffered by reason of his unlawful discharge.Subsequently, by order of September 15, 1988, the courtof appeals remanded the proceeding to the Board for a IRON WORKERSLOCAL 15447determination of the amount of backpay owed to Gilbertunder prior Board and court orders and the liability ofother entities, including those named as co-Respondentsin the instant proceeding, to pay any backpay awardedto Gilbert.The specification was amended at the opening of hear-ing to include the other entities claimed to be derivative-ly liable for the backpay obligation as named co-Re-spondents and to reduce the total amount of backpay dueGilbert to reflect his receipt of disability and workerscompensation payments. In paragraph 1, it alleges thatco-Respondent InternationalAssociationofBridge,Structural & Ornamental Iron Workers, Local No. 15,AFL-CIO (Local 15 or the Union), and co-RespondentAssociatedGeneralContractors of Connecticut, Inc.(AGC), jointly created and controled the JAC, and areco-principals of the JAC who was acting as an agent ofLocal 15 and the AGC at the time the JAC committeditsunfair labor practices and are accordingly jointly andseverally liable for the backpay claimed. In paragraph 2,it alleges that Iron Workers Locals 15 and 424 Appren-tices Training Fund (the Fund), was jointly created byLocals 15 and 424 and the AGC for the purpose, in part,of providing the operating funds for the JAC and theFund is the sole source of funding for the JAC and isthereby responsible for the expenses incurred by the JACand liable for the backpay.In itsanswer, the JAC admitted General Counsel's cal-culations as to increases in Gilbert's hourly rate of pay,denied, inter alia the backpay period alleged, that Gilbertwas entitled to any expense money, that contributions inthe amounts claimed were owed to the contractual fringebenefit funds on Gilbert's behalf and that unreimbursedmedicalexpensesas claimed were due Gilbert. The JACalso denied the allegation of liability of the other co-Re-spondents. The JAC also claimed that the net backpayshould be reduced by an additional amount of interimearnings Gilbert received as workers' compensation pay-ments and that Gilbert failed tomitigatedamages by de-clining offers of comparable employment.In an amended answer and special defenses, Local 15admitted and denied the same paragraphs as the JAC butalso provided a detailed listing, of the offers of compara-ble employment allegedly, declined by Gilbert. In sepa-rately stated special defenses, Local 15, inter alia, plead-ed that the Regional Director is barred from proceedingagainst it under the principles ofres judicata and collater-al estoppelbecause he approved the withdrawal byCharging Party Gilbert of a charge against Local 15 oran amendment of the :charge removing Local 15 as aparty and, further, that the Regional Director has violat-ed Local 15's due-process rights under the constitutionby seeking relief from it although it was not a party tothe proceedings on the merits.The Fund filed an answer, which it later amended,also disputing the backpay period, denying Gilbert's enti-tlement to any expense money and the accuracy of cer-tain contributions alleged to have been made on Gilbert'sbehalf to the benefit fundsand assertingthatGilbertfailed to mitigate his damages by declining referrals ofcomparable employment as set forth in detail in Local15's answer. The Fund admitted that Local 15 and theAGC jointly created the JAC as well as itself for thepurpose, in part, of providing the operating funds for theJAC, but denied liability for Gilbert's backpay. TheFund asserts, affirmatively, that the effort to hold it re-sponsible for backpay based on a determination of liabil-ity arising out of a proceeding to which it was not aparty violates its due-process rights.The AGC, by answer, denies liability, jointly withLocal 15 or severally for Gilbert's backpay, denying thatit controlled or was a co-principal of the JAC and aversthat once created, the JAC is an independent entity re-sponsible for its own administration, and is controlled byits committee members without participation or influencefrom the AGC. The AGC denies knowledge or informa-tion sufficient for a belief as to General Counsel's back-pay calculations, but adopts the answer of whichever ofits co-Respondents possesses such knowledge. The AGCalso asserts denial of its due-process rights by the Gener-alCounsel's claim for relief from it after having failed tojoin it as a party to the liability phase of the proceeding.All Respondents except Local 15 relied on their earlieranswers in answering the allegations of the amendedspecification, orally on the record, and Local 15 specifi-cally denied the accuracy of the workers' compensationawards which General Counsel alleges in the amendmentconstitute interim earnings deductible- from backpay andstated its reliance on proofs it planned to submit to showthe accurate deductions. Local 15 also later filed anamended answer asserting, inter alia, that by fraudulentlywithholding his receipt of workers' compensation fromthe Board and by fraudulently collecting disability payfrom the 'Respondent's health fund at the same time hewas-receiving workers' compensation,, Gilbert should bedenied any backpay for the period covered by his receiptof workers' compensation. Local 15's amended answeralso seeksto reduce Gilbert's backpay by the sum of$28,000 which he received in payment of lost wages forlost earning capacity. In a further oral amendment to itsanswer, Local 15 asserted an additional claim of failureto report all interimearningsand General, Counsel fur-ther amended the specification to revise the calculationsfor unreimbursed medical expenses owed Gilbert.This proceeding was heard by me on November 16,17, and 18 and December 5, 6, 7, 21, 28, and 29, 1988, atHartford, Connecticut. All parties were afforded a fullopportunity to be heard, to introduce, evidence, and toexamine and cross-examine witnesses.:, Pursuant to a pre-arranged schedule,mainposthearing briefs ,were filed byGeneralCounsel,Respondents Local 15, Fund, andAGC, which also filed proposed findings and conclu-sions, and reply briefs were filed by Respondents Local15,Fund, and AGC. All briefs have been carefully con-sidered.On the entire record, including my observations of thedemeanor of the witnesses, I make the followingFINDINGS OF FACT1.THE UNDERLYING PROCEEDINGThe variousissues raisedby the pleadingsmake it es-sential that before presenting the evidence adduced in 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis proceeding, the elements in the underlying proceed-ing, on which the administrative law judge and Boardrelied in concluding that the JAC engaged in the unfairlabor practices found, be summarized.Aftermany years as an ironworker and member ofLocal 15, in 1979 Gilbert was selected to be coordinatorof the JAC. The JAC, an unincorporated association, es-tablishes and overseas the operations of training pro-grams for apprentices and journeymen ironworkers pur-suant to collective-bargaining agreementsnegotiated byLocals 15 and 424 and the AGC. The JAC is supposedto have three management and three labor members,who serve noncompensated 3-year terms. Gilbert, as co-ordinator, conducted the routine day-to-day operationsof the apprenticeship program, overseeing all aspects ofit including procuring supplies, placing apprentices foron-the-job experience, and performing various adminis-trative functions.At a meeting of the JAC held on the evening of Tues-day, July 31, 1984, Gilbert was fired by a unanimousvote of the Committee, a decision which Judge Law-rence concluded was motivated unlawfully by antago-nism against Gilbert because of his internal union activi-ties.At the time, the JAC was composed of three unionand three management members,but one managementmember did not attend this meeting. Judge Lawrenceconcluded that union member Lloyd Etkin, who hadbeen defeated in a close vote a month before in a bid tocontinue as Local 15 president in a campaign in whichGilbert had supported his opponent and run unsuccess-fully for reelection as vice president, used his influenceon the JAC over the two other union members whom hehad previously appointed and exerted influence over thetwo management members present as well, includingChairman Carl Johnson, to remove Gilbert as coordina-tor.The evidence showed that Johnson, as well, prob-ably harbored his own hostility toward Gilbert becauseof his prior testimony in support of a protest by a losingcandidate for union business agent and financial secretaryin the June 15, 1984 election, to Johnson's voting andactive campaigning against the candidate as a unionmember although he was an officer and part owner of anindustry employer. The timing of Gilbert's dischargeshowed that at the time of his removal from the JAC,one of the union member's terms was about to expire anditcould be anticipated that the new Local 15 president,Wayne Arey, would probably appoint himself to fill thevacancy,thus lessening Etkin's influenceover the JAC.Judge Lawrence rejected as pretextual asserted reasonsadvanced by the JAC for Gilbert's discharge that he hadfailed to comply with instructions of the full JAC and,further, concluded that other reasons advanced subse-quent to his discharge regarding Gilbert's submission ofexcessive expense vouchers did not play a role in his dis-charge.II.THE EVIDENCE REGARDING THE CO-RESPONDENTS' RELATIONSHIP TO AND ALLEGEDCONTROL OVER AND MAINTENANCE OF THE JACBy collective-bargaining agreement runningfrom July1,1960, to June 30, 1963, Locals 424 and15, represent-ing employees in the ironworkers trade employed bycontracting employers,within their territorial jurisdic-tions of New Haven and Hartford, Connecticut, respec-tively, and the AGC, on behalf of its respective memberswho authorized its representation of them "and/or otherassociations,Corporations or Companies wishing to bepart of this Agreement," provided, in a separateappren-ticeshipclause, that "the parties signatory hereto agree toestablish and maintain joint apprenticeship committees inaccordance with the provisions of the `Iron Workers Ap-prenticeship and Training Standards' as approved by theConnecticut State Apprenticeship Council.Said commit-tees shall formulate and operate an apprenticeship pro-gram in the jurisdiction of Locals 15 and 424."Under this provision two separate Joint Apprentice-ship Committees were established, the Northern Districtof Connecticut Iron Workers Local Union No. 15 JointApprenticeship Committee (JAC) and the Southern Dis-trict of Connecticut Iron Workers Local Union No. 424JointApprenticeship Committee, to administer trainingof apprentices within their respective territorial jurisdic-tions.The identical contractual provision has continued in allsubsequent agreements to present date.According to FrancesMazza,executive vice presidentof AGC since1981,theAGC isa trade associationwhich provides a variety of service to its members, in-cluding collective-bargaining services, bargaining onbehalf of those members who, for each successive con-tract, authorize it to do so, with unions which representtheir employees. The members of the AGC are both gen-eral and subcontractors, only some of whom directlyemploy ironworker, although those which do are amongthe largest ironworkers employers in Connecticut. Mem-berswho have assigned their bargaining rights to theAGC have varied between 45 to 50 in 1981, to as few as23 for the current agreement which commenced in 1987.Over the years, the collective-bargaining agreementswith Locals 15 and 454 have included, in addition to theAGC, as employer association signatories, other employ-er associations, including the Connecticut Steel Fabrica-tors and Erectors Association, Inc., which dissolved in1981, and currently includes the Connecticut Iron Work-ers Employers Association, a group of about 20 employ-er subcontractors which only employ ironworkers, someof whom, maybe a dozen, are also members of the AGC.As related by Mazza, the majority of ironworkers areemployed by subcontractors.Within the last 10 years,the general contractors have begun subbing out the iron-worker work rather than employing ironworkers directlypresently, there are over 100 employers, both generaland subcontractors who are either not members of theAGC, or have not assigned it bargaining rights, butwhich have or may employ ironworkers, and who adopttheUnionAGC agreement. As testified by AGCMember Carl Johnson, and confirmed by Local 15 Fi-nancial Secretary Dennis Foley and Local 424 BusinessAgent JosephEgan,theAGC is the Association withwhich the Unions negotiate successor agreements otherassociationsand employees sign the agreement andagreed to be bound by its terms. Thus, it has been theAGC which has negotiated the basic terms of the agree- IRON WORKERS LOCAL 15449mentswith Locals 15 and 424 over-the years and whichhas been responsible,in the main,for theinstitution andmaintenance by agreement of the JAC, among otherterms and conditions of the agreement.Unlike all other apprenticeship training arrangementsfor other crafts with which he is familiar through bar-gaining with other unions, on behalf of the AGC, Mazzatestified that the ironworkers are unique in maintainingseparate operational and funding entities. The JAC, bothNorthern and Southern Districts, have no funds of theirown. As testified to by Ernest Duford, an early coordi-nator of the Northern District JAC, his salary as a part-time coordinator of the JAC was initially funded equallyby union and Federal contributions. Effective January 1,1967, an Iron Workers Locals Nos. 15 and 424 Appren-ticeship Training Trust Fund (Fund) was established byagreement and declaration of trust, to which employermembers ofthe AGCaswell as all other employer sig-natories of the agreement started contributing for thepurpose of providing operating funds to maintain the ap-prenticeshiptrainingconducted by the Northern andSouthern JACs. Pursuant to Section 302(c)(6) of theLabor Management Relations Act, such moneys paid byemployers to a trust fund for the purpose, among otherpurposes, of defraying the cost of apprenticeship trainingprograms are an exception to the restrictions imposed bySection 302(a) upon payments by an employer to repre-sentatives of his employees. The 1983 to 1985 collective-bargaining agreement between the parties in effect at thetime of the unfair labor practices found contains under aprovision entitled "Fringe Benefit Funds" a requirementfor contributions by covered employers to the Fund,among others, in a specified amountfor each hourworked or paid by covered ironworker employees.These contributions constitute the sole funding of theLocals 15 and 424 JACs. Fund Trustee and Local 424BusinessAgent Joseph Egan testified, without contradic-tion, that, in reality, the amount of contributions to theFund is set unilaterally by the Unions. As a result of thenegotiation process, the AGC agrees to an overall pack-age of, increased benefits which is left to the two Unionsto divide up among wage and other benefit increases, in-cluding anyincreasesin contributions to the Fund,among other fringe benefit funds.Itwas not until 1969 that the Fund had reached a suf-ficient size to permit the employment of a paid full-timecoordinator.At that time, the funding by the Depart-ment of Laborceased.The 1983 to 1985 agreement is typical of the parties'agreements in also covering apprentices' terms and con-ditions of employment relating to their payscales overtime, length of their probationary period, certification bythe JAC of their advancement, and satisfactory comple-tion of their apprenticeship and their referral to jobs.The training function delegated by the parties' agree-ment to the JAC was characterized as extremely impor-tantwith respect to the construction companies' abilityto employ trained workers by JAC Chairman Johnson,and because of the AGC's commitment to this functionin providing for the future of unionized construction,there has never been a dispute with the union over anincrease in funding according to AGC's executive vicepresident,Mazza. The training function was also de-scribed by more than one witness as educating the ap-prentices to become good union members, and includesinstruction in labor and union history.The Iron Workers Apprenticeship and Training Stand-ards to which the JACs shall conform by the terms ofthe collective-bargaining agreement in maintaining andoperating apprenticeship training programs require alsothat the JACs shall abide by the Local 15 bylaws as wellas the Reference Manual and Guide for Establishing andOperating IronWorkers Apprenticeship Programs (theGuide).The Standards in evidence were revised September 17,1985, and note their formulation in accordance with thebasic standards recommended by the_U.S. Department ofLabor, Bureau of Apprenticeship and Training, and theirapproval by the Connecticut Labor Department, Officeof Job Training and Skill Development. A forward notesthey were formulated by and between the Iron WorkerEmployers of Connecticut and Local 15. AGC OfficialMazza denied that he or anyone associated with theAGC had anything to do with the approval of these re-visions.A document affixed to the revised Standards andaddressed to the Connecticut State Apprenticeship Coun-cil lists the Labor and Management Members, includingtheir employer affiliations, is dated August 10, 1987, in-cludes apprentice and journeymen wage schedules, and issigned by Thomas J. Milne, the coordinator of the JACwho succeeded Gilbert, and Willard H. Guiel, State di-rector of the Bureau of Apprentice Training. It thus ap-pears to evidence JAC recognition of and adherence tothe Standards. The Standards appear to be comprehen-sive in scope, covering such matters as apprentice appli-cant qualifications,recruitment, selection, employmentand training procedures, term of apprenticeship, appren-ticeshipagreement,wages, hours, and conditions ofwork, apprentice to journeyperson ratio, related instruc-tion, safety, apprentice responsibilities, certificate of com-pletion,complaint procedures,modification (of stand-ards), program deregistration and reinstatement, and theresponsibilities of the Joint Apprenticeship and TrainingCommittee. The Standards also include a work trainingschedule, related instruction guidelines,wage scale, and asample apprentice agreement.The Guide, published by the International Union, as ofAugust 1966, is described on its heading page as present-ing practical illustrations,methods, and procedures forestablishing and operating ironworker apprentice trainingprograms.It provides detailed information regarding theadvantages of establishing formal apprenticeship trainingprograms, the Union's,management's, and Joint Commit-tees' roles, the Government's regulatory function, andthe nature and kinds of jobsite and related training pro-vided by such a program Excerpts of Federal statutes,regulations, and forms are appended.The Standards provide that JAC membership shall becomprised of at least three management and three unionrepresentatives to be selected by the group "they repre-sent." In discussing the Union's role and procedures tofollow in establishing an apprentice program, the Guideprovides that the local union president should select the 450DECISIONSOF THE NATIONALLABOR RELATIONS BOARDunion representatives, and that the chairman of the Em-ployer'sAssociation, if one exists, should be contactedand requested to appoint three employer members toserve on the joint apprenticeship committee. To ensurejoint participation and equality of representation, theStandards also provide that the office of-chairman alter-nate between employer and union representatives and thesecretary be selected from the group not represented bythe chairman.The duties imposed on the JAC by the Standards in-clude determining apprentice need, establishingminimumstandards of education and experience, placing appren-tices underagreementwith the employer's agent for theapprenticeship term,determiningthe quality and quantityof experience apprentices shall obtain on the job, hearand adjust all complaints of violation of apprenticeshipagreements,arrange testsfordetermining apprenticeprogress,maintainindividual apprentice records, certifythose apprentices who have successfully completed theirapprenticeship,in general,be responsible for the success-ful operation of the Standards, and, in cooperation, withthe Fund, employ the services of a coordinator to imple-ment the duties and obligations of the Committee con-tained in the Standards. The Guide provides that trainingfunds may be used to pay the coordinator's salary. Asnoted-by the Guide,reliance mustbe placed on the coor-dinator to provide immediatetrainingand supervision ofapprentices.In carrying out these responsibilities of the JAC andcoordinator, both labor and management have input intothe successful operation of the training program. Thus,the coordinator provides forms for the general foremanand union steward to evaluate the progress and perform-ance of the apprentice on the job, which, when complet-ed, becomes part of the apprentice's file. Aside from theclassroomsetting,at the jobsite, it is the foreman whosupervises the apprentice. As discussed, infra, since 1984,Local 15 has directlyassumedthe responsibility for plac-ing apprentices on jobs, and both Local 15 businessagents and company officials monitor the progress of ap-prentices, reprimand them, where appropriate, and havebroughtcomplaintsabout their work performance to theJAC for its consideration.To aid in testing applicants and, apprentices, the Guidecontains an aptitudetest,a system for rating apprentices,interview evaluation forms, and guidelines. The Stand-ards set forth the progressive discipline the JAC mayimpose onan apprentice. Testimony elicited at the hear-ing from JAC Chairman Carl Johnson show that theJAC has followed the Standardsand guidelinesin oper-ating_its training program for apprentices.The Guide further dictates that each apprentice shallsign an individual apprenticeship agreement with theJAC, rather than the individual employer, in order toprovide flexibility and give the Committee freedom totransfer apprentices between 'contractors and construc-tion jobs in order to provide diversity of work experi-ence and maximizeemployment opportunities.While the Standards provide that "no member of thejoint committee, nor any organization of employees oremployers represented thereon may be held liable forany consequences resulting from certain specified actionstaken by the JAC, excluded from such specified actionsis the termination of a JAC employee (sec. XVII TheJoint Apprenticeship and Training Committee, par. K. p.10).AGC Executive Mazza testified, without contradic-tion, that although under the contractual format, theAGC would be responsible for appointingthemanage-ment members of the JAC, he has never been asked toappoint a member to the Northern'District JAC' and hedid not know how Carl Johnson became its chairman.However, according to the uncontroverted testimony ofErnest Duford, JAC coordinator, from 1969 until his' re-tirement in 1979, Frank White, the then AGC vice presi-dent,was contacted to appoint replacements to fill va-cancies among managementmembers of the JAC for thatperiod of time. The AGC's claim,at page 23 of its replybrief,that at least since' 1960 the management member-ship has been self-perpetuating is thus incorrect. Two ofthe three current management members of the JAC,Joseph Riley and James Needham, are employed by em-ployers First Pre-Cart Co. and Brunali Construction Co.,respectively,who are not members of the AGC, Chair-man Carl Johnson is employed by Berlin Steel Co., anAGC member. At the time of the underlying unfair laborpractice in 1984,managementmember Robert McDer-mott was employed by Thames Valley Steel,also a non-AGC member.Mazza wasunfamiliar with the employ-ment affiliation of the thirdmanagementmember, Mi-chaelConte.Managementrepresentatives to the JAChave always held supervisory positions in the companieswith which they are affiliated. Although Mazzaalso tes-tified he does not have any interaction with the NorthernDistrict JAC, and has never attended its monthly meet-ings,on at leasttwo occasions he has had contact. In1985, he met with Dennis Foley,union-business agentand secretary-treasurer, and Tom Milne, JAC coordina-tor, regarding an unsuccessful effort to have the JAC re-locate its training facility to a building the AGC wasconsideringpurchasing to house its own offices. In 1987,the AGC invited the JAC, as well as all other appren-ticeshipcommitteesin the construction industry through-,out the State, to participate in a program of meetingswith State and AGC officials to discuss particular prob-lems affecting apprenticeship training, including attend-ance, alcohol, and drug abuse.From all that appears, the management members ofthe JAC are currently a self-perpetuating group, whosesuccessors are sought out and selected by the currentmanagementmembers based on knowledge as to theircurrent interest in becoming members and their availabil-ity.Carl Johnson testified that his presentmanagementcolleagues on the JAC were sought out and asked toserve' by JAC management members when their namescome up asmanagement personnelwho had expressedsome interest in serving.In contrast, Local 15 hasmaintaineda continuous con-trol over the membership composition of its representa-tives on the JAC, successors being selected by the Local'Mazzahas appointedat least one managementmember of the South-em District (Local 424) JAC. When a vacancy arose in 1984 or 1985, heappointed Greg Selfridge, director or Manpower Services for the AGC. -IRON WORKERSLOCAL 15451president as positions became available. The Union alsohas a close functional relationship to the JAC whichmanifest itself in various ways.Gilbert testified that up until approximately 6 monthsbefore his discharge, he exercised the responsibility ofplacing apprentices on jobs as part of their training. Atthat time, before his firing, Gilbert was relieved of thisduty byBusinessAgent Foley and Local took over thisaspect of the apprenticeship training.When Gilbertraised questions about the Union's direct assumption ofthis responsibility, then JAC Chairman Etkin told him togo along with Foley. At all times material, the-coordina-tor's pay and expense reimbursement had been made bychecks drawn on the Local 15 bank account, which ex-pensesof the JAC operation have been regularly reim-bursed by the Fund. At the October 2, 1984 monthlymeeting 20 of the Fund Trustees, Chairman Carl John-son commented that the Northern JAC would set up aseparate checking account and not comingle the money(representing normal operatingexpensesof the JAC)with Local 15. No further mention appears of this matterin the minutes in evidence through November. 26, 1985.Until sometime in 1984, the JAC rented office spacefrom Local 15 at their offices in Hartford. In that year,the JAC moved to another location. The JAC employspart-time the secretary employed by Local 15 and paysthe Union a flat rate per week for her services.At the time that Gilbert was terminated, according toFoley, Gilbert contacted his officeseeking alayoff slip.Foley spoke with Carl Johnson who told him he had nolayoff slips available and could he, Foley, see to it thatGilbert got one and to list the reason for layoff whichappears on the slip. Since Foley had meetings out of hisoffice that day, he instructed his secretary to prepare aslip for Gilbert and to stamphis signatureas the issuingofficer.The layoff slip received in evidence, datedAugust 3, 1984, lists Local 15 as the issuing Company,the reason for Gilbert's unemployment as work unsatis-factory, and contains Foley's stampedsignaturecertify-ing that the information contained in this -notice is trueand correct. It was Foley who handed Gilbert the slipon August 4, 1984. Foley also attended Gilbert's unem-ployment compensationhearing asa representative ofLocal 15. Subsequently, in 1988, when Gilbert was rein-stated and Thomas Milne, his replacement, was relievedof the position of coordinator, again at Carl Johnson's re-quest, Local 15 issued Milne a layoff slip. It was Local15 BusinessAgent and Secretary-Treasurer Foley who,as trusteein attendance at the January 31, 1985 monthlymeeting of the Fund trustees, requested that Local 15cease to be the employer of the Local 15 apprenticetraining coordinator.In 1979, the JAC sought to hire a full-time coordinatorto replace Ernest Duford, who by then had retired afterworking part-time for a number of years, and then as anonpaid volunteer when a recession in the industry re-sulted ina cessationof funding for the apprenticeshipprogram. Gilbert was ultimately selected as the success-ful candidate. In seeking to recruit applicants, a letterdated April 6, 1979, and signed by the JAC was circulat-ed to all Local 15 members soliciting applications frominterested members. The letter expressed the view of theJAC regarding permanency of the position, exclusion ofany other responsibilities, the salary scale and arrange-ment for reimbursement of expenses, and the necessity ofspecial qualification in basic first aid and requested allthose interested to return completed applications to thelocal union office.Prior to his hire as coordinator in 1979, Gilbert wasprovided with a document listing the duties and responsi-bilitiesof the apprenticeship coordinator. The paperstressed the requirement that the coordinator commandthe confidence, respect, and cooperation of union offi-cials,contractors,general- foremen,' journeymen andschool officials. The paper concludes with the followingparagraph:He must also recognize that his position is non-po-litical, that he is an employee of both Managementand Labor, and in this capacity may not activelyparticipate in contract negotiations or labor contro-versy. In addition, while an employee of the Ap-prenticeship Training Funds, he may notengage inpolitical activity within the Union.Gilbert,who was then the union vice president, at ameeting with the Union's executive board, sought andobtained a waiver of the prohibition on holding politicalofficewithin the Union. Gilbert was subsequently re-elected vice president in 1981 and remained in officeuntil defeated for reelection in the 1984 election.According to UnionBusinessAgent Foley, Gilbert, asJAC coordinator, from time to time reported on variousaspects and the status of the apprenticeship training pro-gram to the general membership at Local membershipmeetings.Gilbert testified that Michael Blackburn, thenbusinessagent of Local 15 and Labor member of theJAC, informed him in 1981 during histenure ascoordi-nator that it was his responsibility to report to the gener-almembershipat theirmeetingsBlackburn confirmed that in 1981 he told Gilbert to startgiving some reports at local membershipmeetings so asto award questions being raised. about his performance ofduties as coordinator by.-political factions opposed tohim. After this discussion, according to Blackburn, thesereports were given at a majority of the monthlymeetingsheld over a year. They included a rundown on theprogressof apprentices, their number, and any problemswhich had arisen with the program. Although not re-flected in minutes of membershipmeetingsheld betweenOctober 28, 1982,_ and July 31, 1984, variouswitnessesconfirmed that the minutes are not comprehensive. Basedon the corroborative nature of the testimony regardingthese reports, I find that the coordinator did make peri-odic reports which may have been informal in nature. Inthis connection, I do not creditBusinessAgent Coyne'stestimony that Gilbert reported to the membership only2 or 3 times a year, or the implication arising from histestimony that while Blackburn and 'Gilbert were busi-ness agentand vice president and friends to the pointwhere Blackburn would tailor his testimony regardingGilbert's reports to strengthen the JAC's relationship tothe Union, Blackburn was a responsive, thoughtful, andan articulate witness. I credit his denial of any special re- 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlationshipwith Gilbert and his recollection of his con-tactswith Gilbert while servingas businessagent andlabor member of the JAC and Gilbert's reports as coor-dinator to the Local 15 membership.At a meeting of the general membership of Local 15held on March 28, 1985, a motion, as amended, wasadopted requiring that the minutes of the JAC meetingsbe read at the Local 15 monthly meetings and that areport be provided as to the JAC from a labor member.Thereafter, successor Coordinator Milne reported at theLocal 15 monthly membershipmeetingson a regularbasis.Blackburn also confirmed and is credited that theJAC document describing the duties and responsibilitiespreviously reviewed was a guide to the JAC during theprocess of interviewing for replacement of Duford as co-ordinator in 1979.Blackburn was also firm in the conviction that whileserving as labor member of the JAC in the early 1980s,he was an advocate for the Union. In selecting and certi-fying apprentices, the labor members were looking forpeople who were not only in such good physical andmental condition as to be competent ironworkers, butwere also good union people who could be expected tocarry out the principles that the Union endorses. By thesame token, in addition to seeking well-qualified iron-workers,the managementmembers served as advocatesfor their position of seeking to contain costs by voting tolimit and withholdincreasesin apprentice pay rates.Such positionswere expressed during JAC consider-ations of the periodic advancing (upgrading) of appren-tices based on their demonstrated ability which the JACwas required to certify under the salary provision of thecollective-bargaining agreement. See, e.g., the "Appren-tices" paragraph of the "Wage Rates" article of the1983-1985 agreement in evidence.Another fact which deserves mention in connectionwith the issue of the JAC's relationship to the Union isthe JAC and Local 15 retention of the same attorney torepresent them in the instant proceeding, a proceeding inwhich the General Counsel is seeking to impose liabilityon Local 15, among other co-Respondents, for the unfairlabor practices committed by the JAC. Attorney BurtonS.Rosenberg stated on the record that he had discussedwith both his clients this dual representation and the po-tential or possibility of a conflict of interest on his part inundertaking to represent clients with the differing inter-ests described, and both had consented that he continueto do so. To this extent, at least, these entities may thusbe deemed to consider their basic interest to be alignedrather than diverse.The Fund's role and relationship to the JAC will nowbe considered. As earlier noted, the Fund was created byAgreement and Declaration of Trust as of January 1,1967, for the purpose of financing training and relatedprograms, and since the 1969 collective-bargaining agree-ment has been the sole source of funding of the JAC. Atleastsince 1981, the sole signatories to the Agreementand Declaration of Trust have been Locals 15and 424and the AGC. Both Carl Johnson and Fund TrusteeJoseph Egan testified that the term "Association" as usedin the Agreement and Declaration of Trust2 has referredonly to the AGC since the Steel Fabricators Associationdissolved by 1981.The 1976 fully revised agreement and Declaration ofTrust provides that no amendments may be made whichconflict with the parties' collective-bargaining agreement(sec. 8.2) and that all contributions to the Fund shall bemade in accordance with the agreement (sec. 5.2).Pursuant to the collective-bargaining agreement, theFund is administered jointly by an equal number of rep-resentatives designated and appointed by the Associationand the Union. The Association (AGC) may even ap-point a full-time employee as trustee. AGC ExecutiveVice President Mazza testified that he has personally ap-pointed all the management trustees to the Fund since1981.Two of the trustees he appointed to the Fund asrepresentatives of the employers in the Southern Districthe also appointed to the Southern District (Local 424)JAC.The Local 15 president appoints Local 15 representa-tives to be its trustees of the Fund. They have eitherbeen Local 15 business agents or the Local 15 financialsecretary.Blackburn testified that he served simulta-neously as a Fund trustee and a Local 15 JAC memberand that such multiple appointments were not anunusualoccurrence in his experience.As noted earlier, the Fund constitutes the sole sourceof funding of the activities of the Locals 15 and 424JACs. The JAC has no assets or funds of its own. Asprovided in section 1.2 of the third amendment and Dec-laration of Trust; "The Trust Fund shall be used for thepurpose of financing training and related programs foreligible trainees, apprentice IronWorkers and Journey-men Iron Workers, as determined by the Trustees, andshall further provide the means for financing the ex-penses of the Trustees and all costs incurred in connec-tion with the establishment, operation and administrationof the Trust Fund, in accordance with the Agreementand Declaration of Trust." As also noted, those funds areraised by contributions imposed on all employees pursu-ant to the terms of the collective-bargaining agreementnegotiated between Locals 15 and 424 and the AGC.Among other expenses of the JAC which the Fund fi-nances have been the salary and related expenses of theJAC coordinator. The parties to the proceeding also stip-ulated that part of the compensation for the coordinatorof the JAC is payment by it to the various contractualfunds, at the contractual rate, for all hours worked bythe coordinator.However, not all JAC requests for reimbursement ofexpenses incurred or for funding activities of the com-mittee members have been approved by the Fund.a In a third amendment to the original Agreement and Declaration ofTrust executed January 1, 1976, by the Union Trustees and AssociationTrustees as successors to the original trustees under the agreement ofJanuary 1, 1967, completely revising the original document, the "Associa-tion Trustees" are defined as the trustees designated by both the AGCand the Connecticut Steel Fabricators and Erectors Association, Incorpo-rated,which, as noted, ceased operating within 5 years thereafter Afourth amendment adopted October 7, 1982, added remedies to those al-ready exlstmg, to obtain payments from an employer in default of his ob-ligations to make contributions to the Fund. IRON WORKERSLOCAL 15A number of times amajority of Fundtrustees havevoted inwriting notto reimbursethe JACfor the ex-penses it has incurred in connectionwiththis proceed-ing, in particular,the JAC's legal expenses in defendingthe underlying and related court proceedings as well asthe backpay award.After unanimously adopting for the first time a set ofbylawsgoverning its operations on March 19,1986, andforwarding them to the Fund,by letter dated May 22,1986,addressed to the Fund,the JACrequested thestatusof the bylawsithad"forwarded to you for ap-proval."Among other subjects,the bylaws provided fora coordinator'semployment contract of 4 years' dura-tion.No response was received to this request. Thebylaws were merely filed as information received fromthe JAC.By letter dated August 3, 1987,the JAC re-quested a meeting with the Fund,noting their agendaconcerns the statusof theformer apprentice training co-ordinatorof the Northern District.A meeting with theFund trustees was held.Attending wereseveral JACmembers as well asJAC AttorneyByrton Rosenbergand Fund Attorney Lawrence Lissitzyn.JAC ChairmanCarl Johnson'testified that as a result of the trustees'denial of requests for payment of legal fees in this case aswell as its ignoringthe JAC's request regarding reviewof its bylaws, theJAC wasseekingto clarifyits relation-shipwith the Fund.In an informal discussion with atrustee of the Fund,Johnson learned that at least someof the trustees had expressed the view,which was con-firmed at this meeting,that theJAC shouldnot haveacted to fire,Gilbert without consulting them.Accordingto Johnson,the meeting,however,did not resolve any ofthe questionsof the JACconcerning their relationship.WhileJohnson testified that the Fund never refused topay any expensesof the JAC otherthan those associatedwith this case,he later clarified that he was referring toexpenses incurred prior toGilbert'sdischarge in 1984and later testifiedthat recentlythe Fund had refusedwithout explanation to pay certain expenses for attendinga conventionforwhich JAC committeemembers hadsoughtprior approval.Local 424BusinessAgent and Fund Trustee JosephEgan testified that during the 1970s becauseof fiscalproblems,funding of the coordinator position was dis-continued for a period of time. Egan noted that billsfrom both Southern and Northern DistrictJACs are re-ceived andapprovedforpayments at the trustees'monthly meetings. SinceGilbert's termination,the Fundtrustees requested the Local 15JAC to justifyits contin-ued use of a truck it owned used by its coordinator. As aconsequence of its reviewof thematter, the trusteesceased funding the truck's use,itwas sold and the pro-ceeds from the sale went into the Fund.In the fallof 1985, the Fund trustees considered, butdid not pass upon,the purchase of errors and omissionsinsurance covering and protecting the members of theJAC from liabilityarising from lawsuits against thembrought byan apprenticeor any third partyfor actionsarising in the course of their duties.The Fund has also conducted its own audit of ex-penses related to use ofthe trucksubmitted for reim-453bursementby Gilbert at the request of the JAC coveringthe period prior to hisdischarge.The JAC had also sought advice from the Fund in1987 concerningliability arisingfrom theimplementationof a drug testing program for apprentices.The legalcounsel for the Fund hasprovided such advice. Accord-ing toEgan, the Fund's interest in providingsuch advicewas aconcern forthe potentialliability of both the JACmembers and trusteesof the Fund.With respect to the Fundtrustees involvement in theJAC relations with its coordinator, Carl Johnson testifiedthat the trusteeswere not consultedbeforeGilbert'shiring or firing or the hiring of his successor,Milne.Johnson did haveconversationswith trustees before re-hiring Gilbert and did write the boardof trustees inform-ing themof Gilbert's rehireshortly after the JAC haddone so. As testified by Egan,the trusteesof the Fundhad nothingto do withthe preparationof the documentdescribing the duties and responsibilitiesof the coordina-tor.Neitherhas the Fund participated in the preparationon the apprentice training curriculum nor hasitplayedany role in overseeingthe coordinator'sfunctioning,placing apprenticeson jobs ordisciplining them.The Fund alsohas regular communicationswith theparties who createdthe JAC and the Fund. The Agree-ment and Declarationof Trust provides thatonce eachyear theFund trusteesshall rendera writtenreport ofthe Fund's financial condition and its transactions to the"Union and Associations" and they may file objectionsto the report. Trustee Egan testified that tohis personalknowledgethe trustees had providedsuch reports annu-ally to the Unions. Former TrusteeBlackburn testifiedthat he periodicallygave reportsat the Local 15 generalmembershipand executivemeetings concerning Fundmattersof particularsignificance.One set ofminutes, forNovember21, 1988,reflect that "memberJoe McGloinmade a motionthat the Trust Agreement of the North-ern District Joint Opp. Com. be read before the body. Itwas passed."A marginalnote connectedby arrow tothismotionreads:"Thiswas read andvoted on accord-ing to thenew By Laws."3Both Local 15 and 424 JACs reported to the Fundtheiragreement to become trustees and to continue asJAC membersin an apparenteffort to resolve the prob-lems created by the underlyingproceeding and the sepa-ration ofapprenticeship funding and administration re-sponsibilities.At its May 26,1987meeting,the Fundtrustees voted to postpone action on this request to com-bine trustee andJAC functions in the JACmembers untilthe instant proceedingis resolved.9 These references remain ambiguous.General Counsel's assertion thatthe reference is to a reading of the Agreement and Declaration of Trust,the fourth amendment to which was adopted 3 years earlierinOctober1982 cannot be credited The referenceprobablyrelated to the JACbylaws which bear a date on their face of November 1985, although theywere not signedby theJAC members until March 19, 1986. 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII.THEGENERAL COUNSEL'S CLAIM-FOR BACKPAYON BEHALF OF GILBERTA. The Evidence Supporting the Calculations ofGross BackpayRegional Compliance Officer Howard Neidig testified,without contradiction, to a backpay period commencingto the date Gilbert was terminated, August 4, 1984, andending on the date he was reinstated, May 2, 1988. Intheir answer, Local 15 and the JAC assert that the back-pay period did not commence until August 25, 1984,based on Gilbert having received payment for 120 hoursinAugust 1984. Gilbert received pay for these hours onhis termination. These hours, however, reflect accruedvacation pay Gilbert had earned previously while work-ing as coordinator. Accordingly, this factual defense isrejected. Local 15 and the JAC also dispute the end ofthe backpay period, arguing that when Gilbert obtainedemployment with Thames Valley Steel as a journeymanironworker on September 4, 1984, that was an accept-ance of comparable employment and thus served to cutoff any further backpay. As a journeyman, Gilbert, incontract to his administrative job with the JAC, workedwith tools at a construction site. Unlike the guaranteed40-hour-a-week payGilbert received as coordinatorwithout regard to actual hours worked, journeymen iron-workers are only paid for actual hours worked and, atmost, for the length of the construction project. Thosehours vary, and will be fewer than 40 hours a weekwhen weather conditions, lack of materials, and otherconditions on the job prevent work from taking place.Gilbert's hourly rate of pay as coordinator at the timewas $20.70 as contracted with $18.50 for a journeymanironworker. Gilbert's coordinator position continued toexist and was performed by his successor, Milne, until hiseventual reinstatement. Thus, in accepting the Union'sreferral of the Thames Valley job, Gilbert was litigatingthe backpay due him but was not relieving the JAC fromits obligation to offer him reinstatement to his former jobas required by paragraph 2(a) of the Board's Order.The evidence disclosed that by letter dated April 4,1988, Carl Johnson for the JAC advised Gilbert he wasreinstated effective April 11, 1988, and directed him toreport to the new JAC office in East Hartford at 10 a.m.on that date. Gilbert arrived hours earlier at his usualstarting time, and left when, after a 35- to 40-minutewait, he could not obtain access to the locked office. In asubsequent letter to him from the JAC dated April 13,1988, Johnson notified Gilbert he was being suspended ascoordinatorwithout pay pending further investigationbecause of his failure to report for work as directed andhismisuse and/or misappropriation of Apprentice Fundmoneys. Johnson recounted that he and JAC memberWayne Arey were at the JAC office on April 11 from10:05 to 11 a.m. and Gilbert failed to report for work.Johnson also enclosed copies of audits conducted by theFunds and requested Gilbert's response in writing within7 days to the expenses reflected in them. His failure torespond would result in further discipline including ter-mination.Gilbert, for his part, had written Johnson onApril 11 recounting his experience on that date when hearrived at the JAC office and noted his willingness toresume his position as coordinator and to report on thereceipt of a certified letter stating the date and time.In itsorder of March 21, 1988, the court of appeals re-fused to consider the JAC's misappropriationallegationsuntil it had purged itself of contempt by discharging itsbackpay and interest obligations and reinstating Gilbert.In his testimony, Johnson confirmed that it had been theJAC's intention to terminate Gilbert a second time onApril 11 when he arrived at work pursuant to its April 4offer of reinstatement. Thus, the apparent misunderstand-ing of April 11, and Gilbert's failure to report timely inresponse to the offer played no part in the JAC's deci-sion and refusal to reinstate Gilbert at the time. As its de-cision was based on grounds which the court of appealshad already rejected in the contempt proceedingresult-ing from the Respondent's failure to comply with theBoard's Order, the Local 15 and JAC argument made athearing that backpay should be tolled as of April 4, 1988,the date of its offer of reinstatement, is rejected.The Respondents admitted that Gilbert's weekly payas coordinator was equivalent to the hourly rate for gen-eral foreman set forth in the collective-bargaining agree-ment between the AGC and Local 15, multiplied by 40hours, and further, that this rate would have increased inaccordance with the contractual increases received bygeneral foremen during the backpay periodas claimed inthe specification.Gilbert testifiedwithout contradictionthat he was paid for 40 hours each week and was notpaid for overtime worked. As earlier noted, the partiesstipulated that Gilbert's compensation included contribu-tions made on his behalf to the contractual fringe benefitfunds at the rates set forth in the collective-bargainingagreement.In addition to the wages Gilbert received, Neidig testi-fied that he included as compensation due Gilbertweekly expense money which he receivedon a regularbasiswithout any requirement to account for expensesincurred.Gilbert testified that he receiveda separatecheck for $125 every Friday. When he started the job ascoordinator in 1979, he was informed he would receivethis amount for expenses and did not have to file any re-ceipts to receive it. Neither was he required to returnany portion of the $125in excessof his actual weekly ex-penses.When his expenses exceeded $125, he submitted arequest in writing for the difference and it was invariablypaid.Gilbert later acknowledged during cross-examinationthat approximately a year before his termination, theJAC had purchased a pickup truck and that thereafter in-stead of receiving $125 expense money, he was reim-bursed for gas and relatedmiscellaneousexpendituresbased upon his submission of receipts for such purchases.Such expenditures ran about $75 to $80 per week. Asearlier noted, the truck was sold following an audit of itsuse conducted by the Fund. Following the sale of thetruck, for the period beginning June 21, 1985, and con-tinuing thereafter to date,expensesfor the coordinatorhave reverted to the $125-a-week figure without the ne-cessity of submitting receipts.From August 4, 1984, to June 21, 1985, Thomas Milne,Gilbert's successor as coordinator, received a total of IRON WORKERSLOCAL 15$1900 in expense money which was generally describedby JAC invoices routinely paid by Fund checks to covermonthly expenses of operations, as "gas and miscellane-ous expenses." Those invoices and canceled checks showthatMilne received amounts per month in the period be-tween September 1984 and April 1985, varying between$200 and $600. On only one occasion was referencemade to gas receipts which the JAC had already paid incash, presumably as reimbursement to Milne. In all otherinstances,there is only an invoice reference and a can-celed check payable to Milne for, the expense amountclaimed.Based on the foregoing evidence, and absent any sub-missionby the JACshowing that Milne's expense reim-bursement was conditioned on submission of paid re-ceipts, I'will include $125-per-week expense moneys asbackpay due Gilbert, except for the period August 4,1984, to June 21, 1985, when I shall provide Gilbert withthe amount of expense moneys Milne received while oc-cupying the position of coordinator.Gilbert testified that he remarried on February 4, 1988,in Key West, Florida, and for a period of 3 weeks there-afterwas in Florida on his honeymoon. Since Gilbertwas out of the jurisdiction and unavailable for eitherironworkers employment, any other interim employment,or to accept an offer of reinstatement to his former jobas coordinator for this period of time, I shall exclude thisperiod in computing Gilbert's backpay award.B. Gilbert's Unreimbursed Medical ExpensesIn a second amendment to the specification offeredand received at the opening of hearing, General Counselclaimed certain additional amounts of backpay based onmedical -expenses Gilbert incurred during the backpayperiod which would have been covered by the Locals 15and 424 extended ' benefit plan. The amount totaled$1915, extending over quarters in 1987 and 1988. The fig-ures wee calculated by Neidig from records submitted byGilbert.The records submitted in evidence show ex-penses incurred by Gilbert for prescriptions and doctorvisits for himself and members of his family during theperiod between August 1, 1987, and August 1, 1988. Theparties stipulated that during this period Gilbert was notcovered under the extended benefit plan. During theperiod, apparently, the JAC had not made contributionsto the Fund on his behalf.C. Evidence as to Gilbert's Interim Earnings1.Worker's compensation paymentsGilbert suffered a work-related injury in February1985 while working for Standard Structural Steel duringa period of interim employment. He testified he fell onrocks while working as general foreman supervising acrew of ironworkers, rebuilding catwalks underneath abridge.Gilbert had' two operations on his knee whichhad been injured, the first in January 1986 and thesecond in May 1987. Gilbert received disability paymentsfrom Liberty Mutual Insurance Company, the workers'compensation carrier for Standard Structural, to com-pensatehim for the injury, for part of the backpayperiod.Compliance Officer Neidig testified that, after455consultationwith representatives of Liberty Mutual, hemade deductions, as interim earnings, from Gilbert'sgross backpay, of only payments which represented com-pensation for lost wages.According to Gene Johnkoski, a senior adjustor forLibertyMutual,Gilbert received three kinds of pay-ments recognized under the Connecticut workers' com-pensation statute. They were temporary partial, tempo-rary total disability, and specific payments. Temporarypartial and temporary total disability payments both rep-resent compensation for wages lost as a result of a find-ing by the employee's doctor which is accepted by thecarrier that the employeeis incapableof returning to hisregular duties. On the other hand, the specific award isan amount determined by state statute to compensate forloss of function of a certain limb.The records in evidence show that Gilbert first re-ceived a workers' compensation payment on May 29,1985, retroactive to March 30, 1985. Payments continuedon a weekly basis until August 14, 1985, when theyceased based on the carrier's understanding that an inter-vening nonwork-related injury Gilbert had sustained at adepartment store in the spring of 1985 had totally dis-abled him. Following a hearing before the workers' com-pensation commissioner, Gilbert's compensation benefitswere restored and on January 29, 1986, he received tem-porary total disability payments retroactive to August 22,1985. These payments continued on a weekly basis untilGilbert was released for work by his doctor on April 4,1986.Gilbert did return to work on that date as a jour-neyman ironworker for White Oak Construction.All the disability payments Gilbert received betweenMay 1985 and April 1986 were deducted from his grossbackpay asinterim earningsas set forth in the specifica-tion.As a result of his second knee operation performed inMay 1987, which was casually related by his compensa-tion doctor to the 1985 injury, the carrier resumed totaldisability payments to Gilbert from May 8, 1987, untilJanuary 7, 1988. The specification also deducts thesepayments as interim earnings from Gilbert's gross back-pay.On January 8,1988, as a result of his attending sur-geon and physician having assigned a permanency ratingof 10-percent loss of function in his knee, having con-cluded he had reached the point of maximum physicalimprovement, the carrier commenced payment of specif-ic amounts to Gilbert. Using a statutory formula, John-koski determined that Gilbert was entitled to 23.8 weeksof specific payments. These payments, unlike disabilitypayments, do not include cost-of-living adjustments ordependent benefits. These payments were not deductedfrom Gilbert's gross backpay because they did not repre-sent payment to compensate for lost wages.When Gilbert began receiving specific amounts, hewas also referred to vacation rehabilitation to assist himin finding alternate employment because of 'his doctor'sconclusion that Gilbert was not capable of returning towork as an ironworker. Even from the time of the firstoperation on his knee in January 1986, Gilbert hadlearned from his doctor that he would not be able to per- 456DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDform such normal physical functions required of an iron-worker as climbing stairs and ladders and heavy lifting.These considerations led Gilbert to reject certain refer-rals for interim employment as an ironworker made byLocal 115. As Gilbert explained, he was never totallydisabled at anytime in the 4-year period between termi-nation in 1984 and reinstatement in 1988.He was readyto go back to work at certain phases of the trade, whichhe was capable of doing even with the bad knee, includ-ing asa foreman or general foreman, or steward and cer-tainly as apprentice coordinator. But he was not calledby the Union to any of the latter work, except on oneoccasion when he was referred as general foreman andhe took the job.Johnkoski testified that Gilbert complied with the jobsearch for the most part and finally got a job with aMidasMuffler shop (formally titled Baco Corp. in thespecification) on March 2, 1988.The specific payments continued until May 10, 1988, 8days after his reinstatement, when Gilbert received afinal payment of $28,000 in full and final settlement of allclaims arisingout of his injury. According to Johnkoski,this figure was a compromise arrived at after negotia-tionswith Gilbert's attorney. A substantial portion ofthatfigure,$24,412, representedGilbert'sdiminishedearning capacity based on the application of a formulataking into account Gilbert's normal earnings as an iron-worker at the time of his injury ($900 weekly) and hisearningswhile employed by Midas Muffler ($200weekly). Johnkowski later explained that this figure of$24,412 represented the carrier's calculation of its possi-ble financial exposure to compensate Gilbert for hisfuture diminished earning capacity over the followingyear. The remaining portion of the $28,000 consisted ofthe remaining 8 weeks of Gilbert's specific award that hehadn't been paid at the time of the settlement. Thus, it isevident that none of thesumsincluded in this compro-misesettlement represented payments to Gilbert for lostearningsfor any period covered by the amended back-pay specification.GeneralCounsel appropriately ex-cluded this final payment from its calculations of back-pay due Gilbert.Various Respondents have argued that Gilbert's with-holding of information regarding his receipt of workers'compensation moneys constitutes a wilful concealment ofinterim earningswhich should serve to disqualify Gilbertfrom receiving any backpay award for the quarters inwhich he received compensation representing lost wages.Gilbert failed to inform the Regional Office about hisreceipt of workers' compensation payments until ques-tioned by Compliance Officer Neidig shortly before thehearing following Neidig's being informed of the pay-ments by JAC and Local 15 Attorney Rosenberg. Gil-bert credibly testified that he was unaware that thesepayments were deductible as interim earnings. As soon ashe was, questioned by Neidig, he provided all informa-tion in his possession relating to his injury. This informa-tion formed the, basis for General Counsel's notice ofintent to amend the backpay specification dated Novem-ber 10, 1988, which was received in evidence as anamendment to the specification at the opening of hear-ing.Until Neidig was made aware of the payments, hehad no reason to believe that an injury had been sus-tained and therefore no reason to question Gilbert. Theevidence is therefore lacking that Gilbert intentionallywithheld information concerning interim employmentbefore the hearing and when questioned about earningsduring the hearing itself. Thus, the rationale of the BoardunderlyingAmerican Navigation Co.,268NLRB 426(1983), disqualifying a discriminatee for willful conceal-ment of interim employment in order to discourageclaimants from abusing the Board's processes for theirpersonal gain,is inapplicable to the present situation inwhich Gilbert's lack of disclosure was inadvertent andsoon corrected prior to hearing.2.Gilbert's effort to obtain interim employmentGilbert's position as apprentice coordinator requiredhim to administer, on a day-to-day basis, the program oftraining of apprentices. He oversaw the training facilitiesand arranged for the materials and tools used in their in-struction.He worked in office and classroom but alsovisited the jobsites periodically to monitor their progressand to evaluate the apprentices. While at the jobsite, Gil-bert was not expected to nor did he work with the toolsof the trade.Prior to his becoming coordinator, Gilbert had workedfor 8 to 10 years as general foreman at construction sitesperforming very little physical labor.Only the general foreman, foreman, and at some jobs,depending on the contractor, steward positions, could beconsidered comparable to that of coordinator. None re-quired extensive work with the ironworker tools andeach were paid for 40 hours' work weekly regardless ofthe actual number of hours worked. However, duringthe 4-year period between his termination and reinstate-ment as coordinator, Gilbert was referred by the Uniononly once to a comparable job, as general foreman.Contrary to the assertion at page 11 of the Local 15brief, the Union operated an exclusive hiring hall, requir-ing contracting employers to seek ironworkers on refer-ral from it. The "Territory" clause of the 1983 to 1985collective-bargaining agreement requires in subparagraph(b) that "all requests by employers for referrals of appli-cants for employment shall be made to the ReferralOffice of Local 15." Section 3(b) of the recognitionclause refers to the parties' agreement to a referral planattached and made a part of the agreement. That plan isset forth later in the agreement in a separate clausewhich, in paragraph (1), gives the Employer the right toemploy directlya minimum numberof key employeeswho may consist of a superintendent, general foreman,and foreman, as well as 50 percent of the employees re-quired on jobs located inside, or 40 percent of such em-ployees on jobs located outside, the locality in which theemployermaintainshis principal place of business pro-vided in bothcasesthey are regular employees employed50 percent of the time during the prior year. Paragraph(2) provides that "All other employees required by theEmployer shall be furnished and referred to the Employ-er by the Union." Paragraph (9) of the referral clauseprovides that apprentices shall be hired and transferredin accordance with the apprenticeship provisions of the IRON WORKERSLOCAL 15agreement between the Employer and the Union. Whilethe standards the JAC is obliged to follow make thecommittee responsible to place all apprentices with em-ployers and, by agreement with the apprentices, to trans-fer them from one employer to another, as noted earlier,supra, starting in early 1984, Local 15 exercised the ex-clusive right to refer all apprentices under the collective-bargaining agreement. There is no evidence that these ar-ticles did not continue in effect between 1985 and 1988.In accordance with these articles, Gilbert did obtaininterim employment directly with one employer as ageneral foreman and, apparently, contrary to their terms,Gilbert also obtained at least one other job, as a journey-man, directly from an employer. On all other occasionsinwhich he obtained journeyman ironworker jobs, Gil-bert,who held himself out as available for work in thetrade as a journeyman albeit with certain limitations onthe kinds of work he could perform due to his job-relat-ed injury, registered with, sought work, and was referredto jobs through the Union's referral system.In practice, the Union followed a procedure of requir-ing out of work members to call the business agent to beplaced on an out-of-work register. As employers calledthe hall daily to fill jobs, the business agent went downthe list and called members in order of this registration,bypassing names of those who the business agent knewwould not accept the referral because of distance to thejob, or their noninterest or lack of qualification in thetype of job available, whether structural, ornamental,rod, or welding, for example, or other limitation relatedto their age or health. Where jobs had to be filled quick-ly and members could not be reached by phone, the busi-nessagent would seek out nonmembers, in order of reg-istration, gathered daily in a separate room registered forreferral on a separate, subordinate list. Employers couldalso ask for individuals by name and these requestswould also be honored. Members did not lose their placeon the list for refusing a job. Some of these practices de-viated from the procedure set forth in the collective-bar-gaining agreement.The Friday following his termination as coordinator inAugust 1984, Gilbert registered with the Union for refer-ral and was eventually referred out as a journeymanironworker to Thames Valley Steel on the Charter OakBridge in East Hartford in ' September 1984. After amonth, he was called by Standard Structural Steel, anemployer for whom he had worked in the past, for aGeneral Foreman's position on another bridge job on theRousatonic River. It was while on this job in Februarythat Gilbert suffered his knee injury, yet he continued towork as general foreman until laid off on March 30,1985.Gilbert again called Local 15 and was placed onthe referral list.Gilbertwas apparently not offered another job byLocal 15 until later in the year. Even before his layoff,Gilbert sought medical aid from orthopedic surgeons forhis injury. After seeing a Dr. William Jones a number oftimes between February and April, he was referred toDr. Eric Thompson who filed medical reports in supportof Gilbert's workers' compensation claim. Subsequently,Gilbert started receiving disability payments retroactiveto the end of March 1985 based on a finding that he was457unable to perform his regular employment as a journey-man ironworker, which disability continued until April 4,1986,when Dr. Thompson released him to return towork as an ironworker. In spite of this condition, Gilbertsought work through the union hall.He recalled being offered aseriesof jobs with C.N.Flagg at the nuclear power plantin HaddamNeck, Con-necticut,which he refused because they were "hot"jobs-involving work near radiation. While Union Busi-nessAgent Connor disputed Gilbert's recollection, sup-ported bynotes,that he was first offered this job in De-cember 1985, and that subsequent C.N. Flagg offers were"hot," Connor, testifying to a July offer only to this site,confirmed Gilbert's rejection of the initial offer becauseof radiation as well as his declination of other jobs forthe same reasonand, further, thatmembersfrom time totime declined such jobs on health grounds.After Gilbertwas releasedfor work as an ironworkerby Dr. Thompson on April 4, 1986, Gilbert immediatelyobtained a job, on his own, as a journeyman ironworkerforWhite Oak Construction on the Putnam bridge inWethersfield, Connecticut. According to Gilbert, he hadpreviously contactedBusinessAgent Coyne about refer-ral to this job, but was informed therewas no hiringbeing doneat the time.Gilbert remained on this job toits completion.He waslater called by the Union to an-other job with White Oak to a bridge on Interstate 395near hishouse after initiallyasking unsuccessfulrequeststo BusinessAgent Conner for the referral. Gilbert hadinterim earningsof over $11,000 from White Oak in thesecond and third quarters of 1986.Gilbert testified he left the secondWhite Oak jobbefore its completion because he could not perform cer-tain welding work the foreman had asked him to do un-derneath the bridge. In an affidavit, Gilbert provided theBoard in support of a charge of discrimination on refer-ral he had filed against the Union in Case 39-CB-926and later withdrew. Gilbert stated that he had quit thejob 1 or 2 days before his anticipated layoff in order tohave a long weekend. Gilbertlaterexplained that heasked for the layoff rather than giving the foremangrounds to fire him for refusing to do the welding. Gil-bert also noted without contradiction that employeesoften volunteered for layoff when jobs werewindingdown in order to get ' a head start on being listed on theUnion's out-of-work register.Gilbert was again referred and performed other jobs asan ironworker until disabledagain on hissecond orthros-copic surgery on his knee in May 1987. Gilbert acknowl-edged declining referralto a numberof jobs to whichLocal 15 had referred him. Among them were "hot"jobs which involved proximity to radiation and rod jobswhich required bending and lifting. Gilbert, who normal-ly declined such jobs, believed they were also harmful tothe condition of hisknee.BusinessAgent Conner calledGilbert for such jobs in spite of his knowledge of Gil-bert's dislike for them. Conner also acknowledged it wasnot uncommon for members to decline offers of them.One job offer from the Union which Gilbert declined inthe period from August 18, 1986, to February 3, 1987,was to a job for an employerin Bristol,Connecticut. He 458DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexplained that he had learned from his brother-in-law,Ruel Ellis, also an ironworker, that a group of membersassociatedwithSecretary-TreasurerFoley'sfactionwithin the Union were employed there. Gilbert ex-pressed fear that he might be harassed or physically in-jured on the job because of his earlier charge against theUnion.Among the jobs Gilbert held between April 1986 andMay 1987 was one with Combustion Engineering, towhich he was only referred in March 1987 after filing inFebruary 1987, and then withdrawing, the unfair laborpractice charge previously described,namingCombus-tion Engineering as the employer. The employer was thecontractor on a trash to energy plant being built in Hart-ford.Gilbert had been unsuccessful in obtaining referralfrom the Union's business agents to that employer earli-er.Gilbert testified he voluntarily left the job after someweeks there because of safety concerns. Those concernswere shared by other employees and corroborated on therecord byBusinessAgent Coyne and General ForemanDaniel M. O'Shea. They also became the subject of anOSHA inspection.As to the charge Gilbert had filed, that became thesubject of a discussion before the Union's executiveboard before which Gilbert was asked to appear on May7, 1987, and where he was reprimanded for not havingraised directly with the Union his concerns and com-plaints regarding the Union's alleged refusal to refer him.As earlier noted, Gilbert resumed total disability statusinMay 1987 after his second surgery and remained dis-abled until released by his doctor to return to work witha 10-percent disability on January 7, 1988, With the dis-ability,Gilbert could not perform normal ironworkerwork requiring heavy lifting, squatting, and climbingand, as earlier noted, he was referred to vocational reha-bilitation.While Gilbert's search, for alternate employ-ment was hampered by his limited education and experi-ence outside construction work, he did seek other workhe could perform with his knee problem, such as dis-patching and driving. Such jobs, however, paid substan-tially less than journeymen ironworkers.One job Gilbert obtained after January 7, 1988, waswith an air-conditioning and heating company, Continen-talAir. However, his first assignment involved climbinga 40-foot ladder at the jobsite. Gilbert declined to per-form the work and left the company's employ beforeperforming any services. Subsequently, 'Gilbert obtaineda job with Baco Corporation, delivering Midas mufflerparts to retail stores, as needed. The nature of the job didnot entail a fixed work schedule, so that Gilbert's pay,well below that of a journeyman ironworker to startwith, was less than that for a full week's work.After he stopped receiving total disability payments,Gilbert received'onlyone referral from the Union. Gil-bert declined the job because it was to a rod job forFusco Corp.All of Gilbert's interim earningsreflect ironworkerjobs, except for his limited pay from Baco Corporation.All, except two, were on referral from the union hiringhall.One referral, according to Gilbert's final recollec-tion,which was hazy at best, was to a foreman's job forCarlson Industries in November 1986. The Union hadinitially referred a minority member and executive boardmember, Lamar Burt, for the foreman's job, even thoughhis name appeared after Gilbert's on the out-of-work list.After Burt declined the foreman's position the first dayon the job, Gilbert was referred, accepted the position,and remained on the job to its completion weeks later.4During the period prior to his reinstatement, Gilberttestified that his failure to obtain steady and substantiallyequivalent interim employment led to his house beingforeclosed, suits by creditors, and a claim by his ex-wifefor nonpayment of child support.D. Testimony by Respondent Local 15 WitnessesAllegingWillful Loss of EarningsLocal 15 Business Agents Michael Coyne and RobertConnor testified to offers of over 40 jobs to Gilbertwhich they claim he declined. In doing so they basicallytestified from handwritten notes they had made in prepa-ration for the hearing after reviewing the Union's refer-ral register listing jobs available and its signup sheets onwhich members are listed for referral. Testimony re-vealed that under normal practice the Union does notmaintain arecord of member rejections of particular re-ferrals. In the case of Gilbert, certain penciled handwrit-ten notations did appear in its records, including "no" or"no answer" followed by a date intended to signify Gil-bert's declination of a referral or the business agent's in-ability to reach Gilbert by phone. Such notations in onlycertain limited instances as well as the listing of Gilbert'sname on a particular date on one register and the listingof available jobs on thesamedate on another register, donot constitute conclusive documentary evidence that aparticular job was offered to Gilbert on a specific datewhich he declined. The notations themselves were notoffered in evidence. They would not have been receiva-ble as a business record under Rule 803(b) of the FederalRules of Evidencesincethey lacked, in my judgment,sufficient trustworthiness required by the rule. SeeAlliedLettercraft,280 NLRB 979 fn. 7 (1986).The agents' testimony was based exclusively on thesehandwrittensummaries.Coyne acknowledged he had nopresent recollection regarding any particular referral ofGilbert or any other member to a job but relied strictlyon memory. Coyne noted that he sometimes spoke to asmany as 50 individuals a day regarding referrals. Asmany as 450 members, 200 retirees, and an individualnumber of additional out-of-towners and nonmembershave access to the union referral service. Yet, accordingto Coyne, someone like Gilbert stood out in his mind be-cause of the unfair labor practice charges he had filedagainst the JAC and Local 15.Later, on cross-examination, Coyne now testified thatthe first time he started to make his shorthand notationson the out-of-work lists was when Gilbert first filed acharge with the Board claiming discriminatory nonrefer-ral.The charge was filed on February 3, 1987. An earlier4 Gilberthad initially testifiedthat hehad been hired as a journeymanand then took over the foreman's job when Burt declined the job andrecommended hum for it.Later, on cross-examination,Gilbert recalledthat the Union probably referred hun out as foreman the day before, butthat he was nonetheless introduced to the employer by Burt. IRON WORKERSLOCAL 15charge Gilbert filed in December 1985 accused Local 15of disseminatingto members a letter falselyaccusing himof dishonesty in retaliation for having engaged in pro-tected concerted activity. Coyne did not go back to ear-lier referral records once he started making the nota-tions.Yet, notations do appear next to Gilbert's name onreferral records for as early as 1985.Even the short hand-penciled "no" next to Gilbert'sname, when they do appear, fail to show which jobs Gil-bert declined. The referral recordsthemselves are nohelp in pinpointing such information.BusinessAgent Connor acknowledged referring Gil-bert to both "hot" and rod jobsin spiteof being awareof Gilbert'sinclinationsto declinethem,a not uncom-mon attitude amongsomemembers.Connor furtheragreed that while Gilbert was selective in the type ofwork he would do, it was his choice to be selective as itwas any member's.The testimony of both Coyne and Connor regardingparticular offers of jobs made to Gilbert during the back-pay period show the degree to which the accuracy oftheir recollections and attempts to pinpoint the particularjobs Gilbert refused,are suspect.Thus, on a number ofjobs for which they claimed to have called Gilbert, theemployer had already made specific requests for the em-ployees who were referred. As to certain such specificinstances,Coyne and Connor denied that they had madethe markings appearingoppositemembers' names show-ing their selection by employers on the Union's originalout-of-work lists,claiming,without any basis, that therecords had been tampered wiilh while in General Coun-sel's possession.In otherinstances,claimed to show Gilbert's rejectionof job referrals, Coyne and Connor admitted that Gilbertbad been the only member on the Union's out-of-worklistwho hadbeencalled for the job in issue, a job whichhad then been given to nonmembers in the dayroom atthe same time that other out-of-work members, in addi-tion to Gilbert, had not been called for the job. On cer-tain other occasions, when Gilbert allegedly declined thejob offer,a member whosename appeared much later onthe out-of-work list was purportedly referred ahead ofother memberswhose nameswere listed after Gilbert'sand before the referents'.Connor readily acknowledged that thelisting of avail-able jobson a numberof occasions was extensive, yetamong asmany as seven or eight employers who hadcalled with jobs he was able to recall with precision theparticular employer for whom Gilbert declined employ-ment on a particular date. Connor also acknowledgedsome mistakes in dates of calls to Gilbert ormessages leftfor him for particular jobs. On one job, for the DickCorporation, after Gilbert allegedly declineda referral,100 men were later referred yet Gilbert admittedly wasnever contactedagain,Connor'sexplanation,withoutany documentary support, was that"its possible Brucedidn't want to go to work there." (Tr. 971.) Connor hadalso submitted on directexamination a list of the namesof thesememberswho worked when Gilbertdeclined aFebruary 10, 1988 referral. Cross-examination disclosedthat Connor wasusing a listof members who accepted a459night job, the less desirable job to which Gilbert hadbeen referred and which he had declined.As to one job both Coyne and Connor-claimed Gilbertdeclined on August 13 or 14, 1986, with Hamco Erectorsat Bradley Field, the man they referred, a Pat Blackburn,was listed ahead of Gilbert on the out-of-work list. Con-nor's explanation, that "there is a possibility" (Tr. 954)he called Blackburn first and received no answer beforemoving to later names on the- list, was not supported byany documentation. Neither was there any record show-ing which job Gilbert allegedly declined.In one instance, Coyne's testimony as to a referral Gil-bert allegedly declined was contradicted by a pretrialwriting which Local 15's attorney had submitted to theRegion. Coyne testified that on January 2, 1987, he re-ferredGilbert to a job with Westmount Engineering atthe resource recovery plant in Hartford. Coyne identifiedthe six employees who he referred to the job. Coyneagreed that two of them had been requested by the em-ployer. The other four were identified in a statement ofposition Attorney Rosenberg forwarded to the Region ashaving signed the out-of-work list 3 days before Gilbert.This letter was submitted in response to Gilbert's ]Febru-ary 3, 1987 unfair labor practice charge filed against theUnion in Case 39-CB-926, companion to charge in Case39-CA-2434. If Rosenberg's facts are accurate, therewould have been no reason to call Gilbert since all jobopenings had been properly filled before his name wasreached on the list. This inconsistency is glaring. Gil-bert's charge had protested his failure to have been re-ferred to this job. Before filing his charge, Gilbert hadquestioned Foley at the union hall about the Union's fail-ure to refer him and was told the men referred had beenrequested.None of the jobs which Coyle and Connor offered toGilbert during the backpay period with the exception ofthe foreman's position at Carlson Industries5 had a guar-anteed 40-hour workweek or included the payment ofexpense money. All of them except for the Carlson jobinvolved heavy lifting and climbing among the regularironworker construction site duties.Gilbert also adequately explained one instance whenCoyne claimed he accepted a job but left the worksitewithout performing any work. On this occasion, he ac-cepted a referral to a job for McGrath and Davis, onOctober 30, 1986, but when he arrived at the jobsite hecould not, in spite of diligent efforts, locate the foremanin charge, and finally left after spending considerabletime at a gate conferring with a guard and paging theforeman over a loudspeaker.SConnorsclaimedthat he called Gilbert's homeandleft a messagewith a lady on October 26, 1987, to have Gilbert call him about a job.She said he would be back in an hour but he never called. The job inquestion was for C N. Flagg at the Hartford Hospital On cross-examina-tion for the first time, Connor testified they were looking for a foreman.Connor wassomewhatconfused about the date of this offer The originalrecords from which he made his summary refer to an employer requestmadeweeks later, on November 19, 1987. Further, the original recordsdo not reflect that Connor made a phone call to Gilbert on the October26 date. There is no evidence that Gilbert ever received notice of theoffer or that it was fora foreman position. 460DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDuring certain periods of time, between May 1985 andApril 4, 1986, and from May 8, 1987, to May 2, 1988,when Gilbert was receiving compensation for his work-related injury, Gilbert was not capable of performing theironworker jobs to which the Unionclaimsto have re-ferred him. Thus, evenassumingthe credibility of thetestimony of the two Local 15 business agents relating toGilbert's declinations of offers during those periods, Gil-bert's physical limitations precluded his full assumptionof journeyman duties called for in these jobs. Even afterhis release by his doctor in January 1988 to resume em-ployment with 10-percent loss of use of his knee, havingreached thepoint of maximumrecovery, Gilbert's physi-cal limitations restricted him to jobs which did not re-quire climbing, bending, or heavy lifting. All throughthese periods, Gilbert was certainly capable of perform-ing the duties of apprentice coordinator.During that period between April 4, 1986, and May 8,1987, when Gilbertwas releasedby his doctor to returnto regular employment as an ironworker, the evidenceshows he did accept a series of offers of referrals to jobsfrom Local 15. Among the employers were White OakCorp.,6General Elevator Co., Inc., Riverside Corpora-tion,Carlson Industries, Globe Steel Erectors, Architec-tural Steel Const. Co., Inc., Southern N. E. Steel Erec-tors, and Combustion Engineering, Inc.That the Local 15 referral agents were made aware ofGilbert's disability and later changes in his physical con-dition, permitting heavy physical activity, is also estab-lished by the record. Business Agent Coyne acknowl-edged that sometime in 1985, Gilbert informed him thathewas having his knee looked at, but that he stillwanted Coyne to continue to call him. A notation on theSeptember 30, 1985 out-of-work list states under Gil-bert'sname,"Sick Pay,Weekly Disability." At somepoint in time, Gilbert asked Coyne to place his name onthe "Will Call" list.Normally, thismeant that themember was not presently available but would advise thehallwhen he was again available for general referrals.Coyle, however, was aware that Gilbert, even with hisdisability, stillwanted to be called if a good jobcame in,one in which Gilbert had previously expressed interest.According to Coyle, Gilbert during this period turneddown a long-term job that would have lasted a year,with overtime, in favor of a 1-day stand, but it was Gil-bert's option to take either one.The Union's out-of-work list also shows that before al-legedly offeringGilbert theWhite Oak referral onMarch 31, 1986, Gilbert had informed the hall that hewas "ready for work." A notation, later erased, to thiseffect,was still visible on the Union's register. Gilbert'scall to the Union was made at the time his doctor hadreleased him to return to his regular employment.6 The job with White Oak Corp was one Gilbert actually obtained onhis own, with the Union's knowledge onApril4, 1986, after unsuccess-fully requesting union referral,supra.Connor's testimony that he calledGilbert onMarch 31, 1986,only for this job when requests for ironwork-ers had been received from seven other employers for the same date, twoof the employers having made multiple requests, and when Gilbert onlyattainedthe job withWhite Oak when he sought it on his own a fewdays later is not credible.During its rebuttal presentation, the Union producedrecords of 25 telephone calls it hadmadetoGilbert'shome telephone between August 21, 1986, and February18, 1988,to rebut Gilbert's testimony and notes showingthe more limited number of calls he had received offer-ing referrals to ironworker jobs. Neither Coyne norConnor testified to making calls to Gilbert on 15 of thedateslisted.As to theremaining10 calls, only 6 weremade during the period between April 4, 1986, and May8, 1987, when Gilbert was released to perform work asan ironworker. At least one of thesesix callsresulted inGilbert's acceptanceof a job referral to Carlson Indus-tries on November 3, 1986. A second call, on February3,1987, probably resulted in Gilbert's referral to theHotz Company (also known as Architectural Steel Con-struction Co.). As to four of the calls made on August25, 1986, October 13, 1986, January 2, 1987, and March9, 1987, the telephone records show no followup calls toother members immediately following Gilbert'sallegeddeclination.While a toll-free WATS linewas also avail-able to the Union for long-distance calls, it is strikingthat only Gilbert's telephone number is listed on thenormal long-distancelistingsfor these dates on whichLocal 15 was seeking to fill openings for ironworkers.These telephone records are not corrobative of Respond-ent Local 15's defense and not convincing that Gilbertdeclined sufficient Local 15 job referrals to jobs whichhe wasphysically capable of acceptingso as toconstitutea willful refusal to seek interim employment disqualifyinghim from receiving backpay for the period claimed inthe specification.Apart from their suspect testimony regarding Gilbert'srejection of referrals, Local 15BusinessAgents Coyneand Connor attributed remarks to Gilbert intended toshow he felt no obligation to mitigate his backpayaward. Coyne testified that after Gilbert informed him hehad gone on the local disability because of his knee anddeclined a later offer, when Coyne then asked him abouthis availability for future referrals, Gilbert told him "themeter's runningon the JAC so I'll be getting my jobback anyway; it doesn't make any difference if I work ornot." Gilbert repeated these remarksin substance on an-other occasion. Coyne said he still attempted to referGilbert, telling himat onepoint "if you aregoing topursue things through the Courts, why not just work andthen fight it out through the system and go to work likethe rest of the ironworkers." Coyne later added duringone of thesetalksafter advising Gilbert to go to workand fight the matter through the court system, Gilbertsaid that the judgment rendered by the NLRB was thatthe JAC had to make him whole, and provide him withan equivalent job, which would havebeen a generalforeman's job. Coyne could not fix the date of thesecommentsand, in spite of Gilbert standing out in hismind because of his litigationand claimsof nonreferralby the Local, he made no notes of these exchanges.,,Connor testified that in August 1987, after offeringGilbert a job, Gilbert said he wasn't going to take, a jobbecause "I'll be getting my money, from the NLRB atthe end of August, so what's thesenseof working I'mgetting paid everyday anyway." IRON WORKERSLOCAL 15Gilbert denied these remarks attributed to him and,further, denied that he ever had any individual conversa-tions with either Coyne or Connor about the problem in-volving his termination and efforts to get his job backthrough the Board and courts.Gilbert placed both Coyne and Connor at the Local15executive committeemeetings at which he com-plained about his treatment and when he was summonedfor having pursued cases against the Union before theBoard. It is also evident that the hostility which was ex-hibited during the hearing between Local 15 and JACAttorney Rosenberg and Gilbert is reflected to a certainextent by the degree to which both Coyne and Connorsought to portray Gilbert as unwilling to seek interimemployment. In addition, at least since 1986 and at thetime of the hearing, Coyne was serving as one of theunion ,members of the JAC, whose counsel was seekingpayment from the Fund of legal fees incurred by theJAC in connection with this litigation. On one occasion,in late 1986 at the Carlson Industries jobsite, Coyne com-plained to Gilbert that he was trying his case against theJAC in the newspapers and Gilbert said he would short-ly include Coyne as an individual defendant. There islittlequestion in my mind that both business agents, inspite of their denials of harboring resentment againsthim, hold Gilbert responsible for the current legal pre-dicament facing both the JAC and Local. Gilbert's ef-forts to obtain employment in spite of his job-relatedinjury reflects an understanding of his obligations atcomplete variance with the statements attributed to him.Gilbert's precarious financial situation also is in conflictwith an alleged attitude that he could hold out withoutearnings until his case was resolved. Gilbert's acceptanceof numerous journeyman positions also shows that re-gardless of his thoughts on the matter, which are consist-ent with the position of the General Counsel in this pro-ceeding, he did not wait for offers of general foremanpositions or only approach companies for such jobs. I donot credit the remarks Coyne and Connor attributed toGilbert.Local 15 Attorney Rosenberg's effort to impeach Gil-bert by means of statements contained in his affidavitwere unsuccessful. That affidavit was ordered producedfor use by Local 15 during its cross-examination of Gil-bert even though it was not taken by the Board in con-nection with this supplemental proceeding. It was sub-mitted by Gilbert on his February 3, 1987 unfair laborpractice charges and since it relates to union referralsand union practices on referral, which were subject ofhis direct examination in this proceeding, due processand the Board's rules required its production.AfterGilbert had an opportunity to review certainmatters contained in the affidavit which he had not seenfor over a year and did not anticipate becoming part ofthis proceeding, Gilbert admitted that his affidavit didnot contain the second reason for his leaving the WhiteOak Construction job in 1986 to which he had earliertestified nor did his testimony conform to the paragraphin his affidavit in which he stated that the Union had re-ferred him to the Carlson Industries job after LamarBurt ; declined the foreman's job. (See fn. 4, supra.) Nei-ther does the affidavit make reference to his earlier testi-461mony that Business Agent Foley had told him "pay-back's a bitch" when he complained to Foley about amonth after his firing in September 1985 at the union hallabout Local 15's refusal to refer him out to jobs. Howev-er, it was a second conversation with Foley held morethan 2 years later, just before he filed the charge on Feb-ruary 3, 1987, that was set forth in paragraph 14 of theaffidavit.During this conversation, Gilbert complainedabout not being called for work on a Combustion Engi-neering trash-to-energy jobsite in Hartford to which hisbrother-in-law,Ruel Ellis, and other ironworkers hadbeen referred ahead of him. Gilbert did not attribute toFoley the phrase omitted from his affidavit during thislatter conversation. Thus, there was no discrepancy be-tween Gilbert's testimony and the affidavit which bothconcerned this second conversation. I find that Gilbert'sfailure to include the matters I have alluded to in his affi-davit do not constitute a serious conflict in testimony norare they of sufficient weight so as to discredit the sub-stantial portion of Gilbert's testimony regarding his effortto seek work, his conversations, and relations with theLocal 15 officials and the facts and circumstances relat-ing to the injury he suffered, his operations, and medicalcare,which were generally corroborated by his doctorsand documentary evidence.E. The Facts Relating to Local 15's Claims ofDisqualifyingMisconduct by GilbertAccording to Gilbert's recollection, in the summer of1985, but more likely on about April 22, 1985,7 he sus-tained an injury to his back resulting from a fall in hisdriveway. Gilbert filed for and received disability bene-fits of $230 a week starting August 9, 1985, from the ex-tended benefit fund. The payment covered the periodApril to September 30, 1985.8 General Counsel deductedall of these payments as interim earnings in the specifica-tion.While he was, receiving these payments, Gilbert re-ceived no payments under his workers' compensationclaim because his benefits had been terminated by thecarrier, Liberty Mutual, as of August 14. It was not untilJanuary 29, 1986, that Gilbert's workers' compensationclaim was restored retroactive to August 22, 1985.Gilbert recalled calling John Crown, the Fund manag-er, and receiving and filing the application. No one con-nected with the Fund or the Union for that matter raisedany questions about his receipt of these benefits. On theapplication,Gilbert swore he did not claim his kneeinjury as the disabling injury making him eligible for ex-tended benefits.Neither was the fund manager called nor Gilbert's ap-plication produced to counter Gilbert's testimony.The summary plan description of the extended benefitfund provides for a payment of a weekly benefit for dis-ability absences during which the ' member is preventingfrom working as an ironworker as, a result of a nonoccu-pational accidental bodily injury or disease.7On that date Gilbert consulted both Drs Jones and Thompson.S Gilbert alsosustaineda third injury to his hip due to a fall from abench in Bradlee's Department store in March 1985 after he had alreadysustained the work-related knee injury in February. He received a checkfor $6500 from Bradlee's insurer to compensate hum for the injury 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNone of the injuries, to his knee, hip, or back prevent-ed Gilbert from performing his old job as coordinator.He could even perform certain phases of work in theironworker trade which required no heavy lifting orbending or extensive climbing.Dennis Foley, Local 15 agent and officer,as well astrustee of the training fund and extended benefits fund,testified that he did not believe it was possible for amember to collect disability pay at the same time he isreceivingworkers' compensation benefits. Yet, he alsotestified he was not aware of any provision of the ex-tended benefit fund that provides that a member is noteligible to receive a disability payment if he's receivingworkers' compensation. Nothing in the extended benefitfund's description appears to preclude an otherwise eligi-ble applicant from receiving benefits at the same time heis eligible for workers' compensation as a result of a sep-arate injury. The facts also show Gilbert's ineligibilityfor workers' compensation during the period of time heapplied for and received disability payments.A further claim of misconduct is grounded on evi-dence of Gilbert's failure to file income tax returns for1985, 1986, and 1987. None of the evidence subsequentlysubmitted supports the bare claim made by Local 15 andJAC Attorney Rosenberg that this failure to file shieldsthe receipt of income during these years which Gilbertfailed to disclose to the Board. Certain canceled checksproduced by Gilbert's bank show only that Gilbert con-verted to cash certain funds contained in an account towhich Gilbert had access for the purpose of payingtradesmen who had performed construction services on acottage belonging to his brother. The checks were en-dorsed by the tradesmen. Gilbert adequately explainedthat the source of the funds was money loaned to hisbrother by their mother. While Gilbert borrowed somemoney from the account for his marriage, 'he later paidmost of it back with the proceeds of the insurance checkcompensating him for the fall in the department store.Analysis and ConclusionsThe first issue which must be addressed is whether therecord evidence supports the allegation in the specifica-tion that the co-Respondents may be held liable formaking whole the discriminatee, Gilbert. I will deal firstwith the alleged responsibility of Local 15 and the AGC.The specification alleges that these parties jointly cre-ated and control the JAC and are its coprincipals, theJAC having acted as their agent at the time it terminatedGilbert's employment.In determining whether a principal-agency relationshipexists so as to hold the principal responsible for the actsof the agent, the Board applies the "ordinary law ofagency."Bio-Medical of Puerto Rico,269NLRB 827(1984). As agency is a contractual relationship, it derivesfrom the consent of the principal and agent. But thatconsent may be implied from the conduct of the princi-pal which shows that he actually intended to confer theauthority of theagentto act in a given manner.SunsetLineCo., 79 NLRB 1487, 1508 (1948). The effect of Sec-tion 2(13)9 of the Act is to make a principal responsiblee Sec.2(13) provides that:for the act of his agent within the scope of the agent'sgeneral authority even though the principal has not spe-cifically authorized or even may have specifically forbid-den the act in question. Id, at 1509. "In other words, it isenough if the principal empowered the agent to repre-sent the principal within the general area in which theagent has acted."Bio-Medical of Puerto Rico,supra at828.See alsoHoliday Inn-Glendale,277 NLRB 1254,1261 (1985).In the context of labor cases, the Supreme Court hasalso enjoined that in determining whether a principal-agency relationship has been established, strict applica-tion of the rules of respondent superior should not be re-quired. In such a setting, the paramount consideration isthe recognition of "a . . . clear legislative policy to freethe collective bargaining process from all taint of an em-ployer's compulsion, domination or influence."Machin-istsLocal 35 v. NLRB,311 U.S. 72, 80 (1940). See alsoJays Foods v. NLRB,573 F.2d 438 (7th Cir. 1978). Con-siderations of public policy thus favor a liberal interpre-tation of the agency principles under the Act.A starting point for applying these principles of law tothe facts presented on the record must be the collective-bargaining agreement between Locals 15 and 424 and theAGC. The 1960 agreement between them established theJAC to administer an apprenticeship program within theLocals' jurisdictions. The JAC has continued to exist andfunction only by virtue of successive collective agree-ments.In their 1967 agreement, the parties created afunding mechanism which shortly became the sole meansof supporting and financing the apprenticeshiptrainingprogram. Since 1981, the sole parties to the Agreementand Declaration of Trust of the Fund have been the twolocals and the AGC.In jointly administering apprenticeship training andmaking decisions about thesize,scope and nature of theprogram, the members of the JAC are performing collec-tive bargaining duties and, indeed, have been found bythe Board, in a case involvinga training' committee simi-lar to the instant committee in terms of its creation,duties, and method of appointment, to be collective-bar-gaining representativeswithin the meaning of Section8(b)(1)(B) of the Act.AsbestosWorkers Local 27 (MasterInsulators),263 NLRB 922, 923 (1982). Just as with re-spect to the instant JAC, the committee there was com-posed of three union and three employer association rep-resentatives, and was established by the parties' collec-tive-bargaining agreement to operate an apprentice train-ing program. The Board noted that the provision of theagreement "essentially delegates to the JAC responsibil-ity for flushing out the collective-bargaining agreementby formulating, adopting, and administering an appren-ticeship program." Id. at 922-923. In reaching this con-clusion, the Board distinguished the status of trust fundsauthorized by Section 302(c)(5) of the, Act which arenot, by virtue of their fiduciary capacity, collective-bar-gaining representatives within the meaning of the Act.[I]n determining whether any person is acting as an "agent" of an-other person so as to make such other person responsible for his acts,the question of whether the specific acts performed were actually au-thorized or subsequently ratified shall not be controlling. IRON WORKERSLOCAL 15Amax Coal Co.,238 NLRB 1583 (1978), enfd. as modi-fied 614 F.2d 872 (3d Cir. 1980), modification revd. 453U.S. 322 (1981).Those collective-bargaining functions involve replen-ishing the supply of qualified ironworkers and renewingthe skills of journeymen ironworkers to the end that theindustry employers may continue to perform qualityservices in the construction industry. The adequate train-ing of new apprentices is of vital importance to both theemployer and their bargaining representativeaswell asto those other employers who have adopted the collec-tive agreement with all of its terms, as well as to theUnions. As noted by the court, in the course of conclud-ing, inter alia, that a joint apprenticeship committee is anagent for the employer participants, "the Joint Appren-ticeship Committee was formed to rid the individual par-ticipants of the administrative burdens that accompanythe training program while garnering for each participantthe cost advantage of apprentice labor."Export Electricv.Levine,554 F.2d 1227 (2d Cir. 1977). The JAC thusperforms a vital service for the parties to the agreement.Those employees who adopt the Local 15 and 424 andAGC collective-bargaining agreement without havingauthorized the AGC to be its representative and therebyagree to contribute to the fund which supports the train-ing programand the JAC whichadministers it on theirbehalf are bound by the results of the Union-AGC nego-tiation process without having any responsibility or li-ability for the conduct of the parties in implementing theprogram. The independent employers' financial supportof the Fund and their adoption of the contract includingthe provision for JAC administration of the apprentice-ship training program does not give them any role in se-lecting Fund trustees or JAC members. The collectiveagreement and trust documents preclude their participa-tion in this regard, there is no evidence that they have soparticipated, and their financial contributions do not enti-tle them to such a role so long as thereis,asin this case,equal employer-employee representation. SeeDenverMetropolitanAssn. v. Journeymen Plumbers,586 F.2d1367, 1373-1375 (D.C. Cir. 1978). The AGC remainsthen the sole contracting employer representative re-sponsible for the creation and implementation of appren-tice training.The record bears out the degree to which the appren-ticeship program furthers, and the parties acknowledgethat the program furthers, their respective institutionalinterests.Aside from the testimony of the witnesses affirmingthese concerns, the collective-bargaining agreement itselfcontains provisions dealing with apprentice payscales,apprenticeship terms; and their referral to jobs, in addi-tion to the provision establishing the Fund and rates ofcontribution required to finance the program. The day-to-day responsibilities for designating, training, employ-ing, examining, upgrading or disciplining, and certifyingapprentices have all been delegated to the JAC. Thus,just as with regard to the JAC created by the parties inAsbestosWorkers,supra, the JAC here has been delegatedthe responsibility for "flushing but the collective bargain-ing agreement" in its adoption and administration of theapprenticeshipprograms.463In delegating employment-related functions so centralto the continued viability of the building construction in-dustry, the contracting parties must take care that thefunctions are then carried out by the deputy or agent ina nondiscriminatory manner. On a number of occasions,the Board has held employer associations and individualemployers liable for the discriminatory manner in whichcommittees jointly established by themselves and theircontracting union carried out the delegated functions. Inso ruling, the Board has held the contracting partiesliable as principals for the exercise of the authority theyjointly created. InPacific Maritime1Assn.,209 NLRB 519(1974), the Board affirmed the findings and conclusionsof an administrative law judge who found the Union andemployer association jointly liable for the discriminatoryacts of a union business agent who acted as a referralagent of a committee they established to oversee the op-eration of a jointly financed hiring hall. The judge com-mented that "having created his authority, the joint prin-cipalsmust accept the responsibility if it is wronglyused." Id. at 525.InMorrison-KnudsonCo., 275 F.2d 914 (2d Cir. 1960),theCourt enforced that portion of the Board ordergrounded on the Board's conclusion that the employerhad violated the Act by the discriminatory acts of theunion in the operation of an exclusive hiring hall estab-lished by agreement with the union. In responding to theemployer's defense that it lacked knowledge of thelocal'sdiscriminatorypractices, the court noted,"But re-gardless of the extent of their knowledge, we agree withthe Board that an employer may not avoid liability forviolations of the Act by the hiring hall when he hasturned over to it the task of supplying the men to be em-ployed. The Local acted as agent for the petitioners inselecting the men to be hired. Its discriminatory acts,which unlawfully encourage membership in Local 545,are properly chargeable to the agent's principal as dis-criminatory acts by it." Id. at 917 [citations omitted].The function of selecting, training, referring to em-ployment, supervising, and disciplining apprentices is nodifferent from the function of referring unit employeeswhen those functions are evaluated in terms of thedegree to which the party exercising the function actedwithout discrimination and whether or not the party ex-ercisingthe functionhas delegatedthe authority to do soby others pursuant to contract. In both instances, theparty with'the ultimate contractual responsibility for thefunction may be held accountable as a principal for themanner inwhich the functionisexercised.It thereforefollows that both the Union and AGC as the responsiblecontracting partiesmay be held accountable for the-mannerin which the JAC it created and to which it del-egated apprentice training functions deals with the coor-dinator it employed to oversee its administration. SeePlumbers Local 375,227 NLRB 1191 (1977);and Sandle-ben Plumbing Co.,220 NLRB 850 (1975), both discussedinfra.Local 15in itsreply brief asserts, however, that sincethe claim of delegated authority was not raised in thepleading, due process requires that the General Counselisestopped from raising it in its posthearing memoran- 464DECISIONSOF THE NATIONAL LABORRELATIONS BOARDdum of law. Local 15 misconstrues the argument present-ed by General Counsel in its brief. As my analysis anddiscussion of the cases makes evident, the government'sclaim that the two co-Respondents are legally responsi-ble for the manner in which the authority they delegatedto the JAC is implemented, is but a way of establishing,through evidence, the facts that a principal-agent rela-tionship was created and the normal consequences of theprincipal's responsibility flowing from that relationship.BothPacificMaritime Assn. and Morrison-Knudson Co.recognize this by specifically relying on the creation of aprincipal-agent relationship by virtue of the delegation ofauthority to another entity. As General Counsel clearlypleaded the existence of a principal-agent relationship,Local 15's argument is without merit.The fact that the AGC has not appointed successormanagement members since Mazza's appointment as ex-ecutive vice president in 1981 is not legally significant onthe issue of agency. As Mazza testified, the AGC hascontinued to maintain the contractual right of selectionalthough not exercised.UnderMazza's predecessor,Frank White, the AGC was asked to select managementdesignees.Thus, Carl Johnson, its chairman since 1983,but first appointedas a managementmember in 1976,owes his original JAC designation to the AGC appoint-ing authority. In this respect, successive management ap-pointees since 1982, while selected by Johnson in consul-tationwith other management members, may also befound to be linked to the AGC exercise of its right toselectmanagement members. The AGC is the only em-ployer party to the successive collective-bargainingagreements which have continued to maintain and sup-port the JAC and the Respondents have not adducedany evidence that any employer or other association hasappointed management members.Pursuant to the parties' collective-bargaining agree-ment, the apprenticeship program is not only implement-ed by the JAC but also by the representatives of the par-tieson the job. Here, stewards representing the Unionand foremen representing the employer-members of theAGC as well as those who adopted its agreement, evalu-ate apprentice performance, discipline them where ap-propriate, and present complaints about them to ' theJAC.Furthermore, the collective-bargaining agreement, byrequiring that the apprentice training be conducted in ac-cordance with the Iron Workers Apprenticeship Train-ing Standards, which also require adherence to the Inter-national Union Reference Manual and Guide and Local15 bylaws, shows the degree to which the Union, withthe assent of the AGC, controls the actual implementa-tion of the training.The evidence shows that Local 15 has been particular-ly closely identified with the administration of the JACtraining program. Since early in 1984, Local 15 has as-sumed direct responsibility for placing apprentices onjobs. Its secretary performs services for the JAC and,until 1984, it rented office space to the JAC. Local 15pays the coordinator, secretary, and related expenses andis reimbursed monthly for these expenditures, leading toa comingling of Local 15 and JAC funds. Minutes ofJAC monthly meetings are read and the coordinator re-ports apprenticeship matters at Local 15 general mem-bershipmeetings. It also appears that a motion wasadopted to read the draft bylaws of the JAC at a Local15 membership meeting. Gilbert also negotiated a waiverof the job requirement that the coordinator not engage inunion political activitywith the Local 15 executiveboard rather than with the JAC.The Union's involvement with the coordinator posi-tion isparticularly striking.Aside from paying the coor-dinator and permitting him to engage in internal politicalactivity,BusinessAgent Foley's involvement in prepar-ing and presenting Gilbert's layoff slip on his terminationin 1984 shows the Union acting, at least nominally, as hisemployer, Foley's denials to the contrary notwithstand-ing.Foley's explanations hardly dissipate the inferencethat the Union shared or exercised authority as Gilbert'ssupervisor by providing a slip listing Local 15 as em-ployer, containing Local 15's employer identificationnumber and bearing Foley's signature, and by personallypresentingit to Gilbert. Significantly, Foley did not testi-fy about his presence on behalf of the Local at Gilbert'sunemployment compensation hearing. Local 15 later alsosuppliedMilne with his layoff slip when Gilbert was re-instated.Given these facts, it is not surprising that Foley,as Fund trustee, requested in January 1985, that Local 15cease to be the coordinator's employer.By virtue of their authority arising from the collective-bargaining relationship, agreement, and terms creatingthe Fund and JAC and controlling its operation, as de-scribed above, I conclude that the JAC in administeringthe apprenticeship training program does so as the col-lective-bargainingagent of Local 15 as well as the AGC.Bio-Medical of Puerto Rico,cited supra.Cf.AsbestosWorkers,supra. See alsoPlumbers Local 375,228 NLRB1191, 1195 (1977), andSandleben Plumbing Co., 220NLRB 850 (1975). In these twocases,the Board heldjoint apprenticeship committees established pursuant tocollective bargaining to be agents of the contractingunions. In the former case,Local 375,the administrativelaw judge relied on the terms of the collective-bargain-ing contract establishing the JATC, requiring that thetraining program operate according to procedures setforth by the U. S. Department of Labor, and specifyingthe JATC's responsibilities for implementing the trainingby dispatching, approving their employment, and pro-scribing the course of study of, the apprentices. The con-tract provided for an equal number of representativesfrom the employer association and respondent union, theJATC employed a coordinator whose conduct in dis-charging an apprentice was at issue, and the JATC wasfinanced through a trust fund to which employers signa-tory to the contract were required to contribute. All ofthese factors are present in the instant proceeding.In the latter case,Sandleben Plumbing,the administra-tive law judge was affirmed in concluding that the jointapprenticeship committee 'was "an adjunct of the hiringprocedure" which gave the local the exclusive right forreferrals of journeymen and apprentices to contractors.While the original apprenticeship committee was a crea-ture of the respondent's constitution, it later was recon-stituted as a joint apprenticeship committee by agreement IRON WORKERSLOCAL 15with the employers, but as a joint committee it wasnamed in the local's bylaws as one of its standing com-mittees. The local's business manager has the right to ap-point and remove the three union representatives to theCommittee. The local had the exclusive right to refer allapprentices under the supervision of the joint committeeto employees who sought their services but in practicereferred them to employers recommended by the com-mittee.Based on the foregoing, the administrative lawjudge concluded and the Board affirmed that the com-mittee in carrying out its duty to administer the appren-ticeship program, did so as the agent of the local as wellas that of the employers.10 Here, the JAC is required tocomply with Local 15 standards and bylaws and Interna-tional union guides, and just as inSandleben,Local 15exercises the exclusive right to refer apprentices to jobs.Other factors not present inSandleben,such as theUnion's close relationship to the coordinator position, aswell as the other involvements, such as Local 15's initialpayment of JAC expenses, providing the JAC secretary,and, for a time, its office space, and preparing and sign-ingGilbert's layoff slip, support, to an even greaterextent thanSandleben,a finding that the JAC administersthe program as Local 15's agent. Even more significantis the fact that not only is the JAC an "adjunct of thehiring procedure" as it was inSandleben,but the func-tions the JAC performs encompass the full range of re-sponsibilities of selecting, training, evaluating, and certi-fying the apprentices, delegated to it by the contractingparties.The facts relating to Gilbert's termination in 1984show, in graphic detail, the manner in which the ex-Local 15 President Etkin, motivated by internal politicalinterests,was able to manipulate the JAC so as to bringabout a replacement of the coordinator, the only full-time paid position created to carry out its responsibilitiesfor training and supervision of apprentices. In so acting,in his dual role as former president of Local 15 with thepower of appointment of labor members serving.his in-terests, and influential member of the JAC, Etkin exer-cised such control and influence over the JAC that theidentity of principal and agent appeared to merge and, atthe least, Local 15, through its power of appointment ofand'and control over its labor members, authorized andapproved the JAC's conduct as its agent in dischargingGilbert. In this action, the influential role of Carl John-son, an AGC appointee as member and nonchairman ofthe JAC, and part-owner of an AGC employer-member,in voting to oust Gilbert because of hostility arising fromGilbert's presumed role in opposing his participation inthe Union's election, should not be overlooked.General Counselin itsbrief, and the AGC in its replybrief, discussGeneral Building Contractors Assn. v. Penn-10 To this extent, the reply brief of the AGC is in error at 21 when itasserts that neitherLocal 375norSandlebenconsidered the issue of em-ployer relationship to the joint apprenticeship committee. The facts inboth decisions would also appear to support a finding of liabilityagainstthe employers in one case and the employer association in the other asparties to the collective-bargaining agreements creating and delegatingresponsibility to the committees to administer the training programs.However, in neithercasewere the employers charged with violations oflaw under the Act465sylvania,458 U.S. 375 (1982), where the Court held anemployer association was not vicariously liable for theracial discrimination practiced by the union and the jointapprenticeship and training committee (JATC) composedof trustees, half of whom were appointed by the associa-tion and half by the union. The General Counsel seeks todistinguish its facts and the AGC seeks to apply the prin-ciples it enunciates.With respect to the claim that the employer groupscould be held vicariously liable for the discriminatoryconduct of the joint apprenticeship and training commit-tee (JATC), the Court concluded that the facts of recordwere inadequate to sustain such liability. In order toimpose such liability the right of control over the activi-tiesof the JATC must be present and the record did notsupport such a funding. The Court then noted, "Neitheris a right of control inferable merely from the power ofthe associations to appoint half of the JATC's trustees. Itis entirely possible that the trustees, once appointed, owea fiduciary duty to the JATC and the apprentices en-rolled in its programs, rather than to the entities that ap-pointed them. Cf.NLRB v. Amax Coal Co.,453 U.S.322, 101 S. Ct. 2789, 69 L. Ed 2d 672 (1981)." Thus, theCourt was concerned with both the absence of recordevidence supporting the employer association's right tocontrol the activities of the JATC and the possibility thatthe JATC had a fiduciary duty akin to benefit fund trust-ees.The opinion does not indicate whether the commit-tee,which the Court characterized as "a body of trust-ees."was a Section 302(c)(5) trust fund which receiveddirectly contributions by employer for the purpose of de-fraying the costs of apprenticeship but it is entirely possi-ble such was the case. In any event, it is clear that theJAC in the instant proceeding, unlike Fund trustees, donot have fiduciary duties,AsbestosWorkers,cited supra,at 922. Further, the facts previously summarized as tothe AGC's control over the JAC, jointly with Local 15,provide a more than adequate record basis upon whichto conclude that , the AGC enjoys a right to control theJAC's activities such that it may, indeed, be held vicari-ously liable.That the Court recognized further factsmight justify such a conclusion is borne out in the con-curring opinion where it was noted that nothing in theCourt's opinion prevents the respondents from litigatingthe question of the employer's liability under the statuteby attempting to prove the traditional elements ofre-spondent superior,id. at 404.Inweighing the vicarious liability of the Fund, thestarting point for analysis is the Supreme Court's reason-ing inGeneral Building Contractors Assn. v. Pennsylvania,cited supra. There the Court was faced with ,a contentionthat the petitioners, the contractors and employers tradeassociations, could be held vicariously liable for the dis-criminatory conduct of the JATC in the operation of anapprenticeship program as their agent (and that of theunion) because their' appointees administer the programand -their employer-members fund it through mandatorycontributions. The Court commented:The factsemphasizedby respondents, standingalone, are inadequate.That the employers fund theactivities of the JATC does not render the JATC 466DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe employers' servant or agent any more than anindependent contractor is rendered an agent simplybecause he is compensated by the principal for hisservices. [Id. at 394-395.]Yet, in their brief,co-counselsfor the General Counselrely, to a great extent, on the funding authority as basisfor their claim that the Fund should be held responsiblefor remedying the unlawful conduct of the JAC in dis-charging BruceGilbert.The facts indeed show that the Fund is the sole sourceof funding of the JAC. Further, the fund has controlover the use of the funds it approves for the JAC. Wellbefore Gilberts' termination, during an economic down-turn, the Fund suspended employment of a coordinator.SinceGilbert's termination and the commencement ofthe instant litigation, the Fund has disapproved contin-ued funding of a truck by the JAC, authorized an auditof the coordinator's expenses to determine if they wereimproper or excessive,and considered the purchase oferrors and omissions insurance to protect members of theCommittee and provided legal advice regarding a drugtesting program being considered by the Southern JACfor apprentices. None of these facts, however, show a re-lationship to the JAC such that the Fund may be said tocontrol its activities.Furthermore, by virtue of theirstatus asTrustees of a Taft-Hartley jointly administeredtrust fund, these trustees owe a fiduciary duty to theFund and the apprentices enrolled in its program, ratherthan to the entities, the Union and AGC as parties to thecollective-bargaining agreement,that appointed them.SeeNLRB v. Amax Coal Co.,453 U.S. 322 (1981);Gen-eral Building Contractors Assn. v. Pennsylvania,cited supraat 395.While the standards which govern the operation of theapprenticeship program under the collective agreementprovide for the JAC to employ a coordinator "in coop-erationwith the Fund" that phraseology has not giventhe Fund any control over the decision to hire a coordi-nator, the nature of the coordinator's duties, or thetenure of the coordinator. The underlying proceeding isdevoid of any evidence showing the involvement of theFund in any way, in the deliberations which led to Gil-bert's discharge, or the employment of his successor, thepreparation of the document outlining the coordinator'sduties and responsibilities,or in monitoring the coordina-tor's job performance, other than its review of his ex-penditures. Such a review, in a significant but limitedarea of the coordinator's duties and functioning, canhardly be equated with the nature of the overall controlof the coordinator exercised by the Union and AGCthrough the medium of the collective-bargaining agree-ment and other documents approved by the partieswhich regulate and control every facet of the JAC's andcoordinator's activities.Neither ofthe casescited by General Counsel pro-vides support for its contention. InRegal Knitwear Co. v.NLRB,324 U.S. 9 (1945), the Court agreed with theBoard and the reviewing circuit court that it was appro-priate for the Board to include "successors and assigns"within the scope of its remedial order in order to reachthose identified with the named respondent in interest, in"privity" with them, represented by them, or subject totheir control, even though not parties to the original pro-ceeding.The case never discussed whether a Section302(c)(6)Taft-Hartley Fund may be found to be an"aider or abettor" of a JAC's unlawful actions, such asits actions against Gilbert in the instant proceeding. Tosuggest, as General Counsel does, that the Fund is "nulli-fying" the Board's Order by refusing to provide themoneys to pay Gilbert's expenses, without first establish-ing the Fund's right of control over the JAC's activities,is unwarranted.InJacobs Transfer,227 NLRB 123 (1977), also cited byGeneral Counsel, the trusts against whom the Board,inter alia, imposed liability were found to be agents ofthe principals to the collective-bargaining agreement forthe purposes of accepting contribution and administeringthe trusts in accordance with the agreements.In reject-ing contributions tendered on behalf of the discriminatee,the trusts were found to have denied employment bene-fits to the discriminatee at the urging of the Union, thusviolating Section 8(b)(1)(A) and (2) of the Act by caus-ing the discriminatee's employer to discriminate againsthim in violation of Section 8(a)(3) of the Act. There isno suggestion on the record before me,and GeneralCounsel does not contend, that the Fund is refusing tomake Gilbert whole because of pressure applied byLocal 15. Furthermore, the act of receiving contributionson behalf of employees was clearly among the duties andresponsibilities of the trustees pursuant to both the trustand collective-bargaining agreements and was found bythe Board to be consistent with their fiduciary dutiesowed to the trust. In contrast, there is no provision ofthe trust or collective-bargaining agreements in the in-stant proceeding which imposes on the trustees a duty toremedy the JAC's unlawful conduct in terminating itscoordinator.Without the nexus required to be shown,whether as principal of, joint actor with, or aider andabetter of, the JAC in its administration of the appren-ticeship program, including its employment relationshipwith its coordinator, the Fund may not be held responsi-ble for carrying out the Board's Order against the JACto make Gilbert whole in this case.One otherargument,principally advanced by theAGC in its reply brief, must now be addressed. TheAGC contends that while the Board occasionally allowsthe issueof responsibility for payment (of a backpayaward) to be litigated on a compliance proceeding, theBoard does not rely on concepts such as respondent su-perior or agent-principal to establish such' liability. Nei-ther say a new respondent be joined at the compliancestage of a proceeding if it could have been'found'to havecommitted the underlying unfair labor practice, since itwould not have fair notice and an opportunity to defendagainst the unfair labor practice allegations, citing andrelying onBrockway Motor Trucks,251 NLRB 29 (1980),andGeorge C. Shearer Exhibitors Delivery Service, 246NLRB 416 (1979).InSoutheastern EnvelopeCo., 246 NLRB 423' (1979),the Board, in resolving an apparent conflict in precedent,and reaffirming its adherence toCoast IL elivery Service,198 NLRB 1026 (1972), ruled that "permittingthe Gen- IRON WORKERSLOCAL 15eralCounsel to litigate issues of derivative liability in acompliance proceeding,even when those issues couldhave been pleaded and litigated in the original unfairlabor practice proceeding,will better insure effectuationof the remedial purposes and policiesof the Actwithoutdenying proceduralfairnessto any party alleged to bederivatively liable." Id. at 424. InBrockway Motor Trucksand Shearer Exhibitors,the General Counsel sought, be-latedly, in its posttrial brief in the former case, and byway of an answer to respondent's exceptions in the lattercase, to bring a new respondent into the proceeding toremedy the unfair labor practices. In both cases, theBoard ruled that the new respondent was not affordednotice and an opportunity to defend against the unfairlabor practice allegations or to litigate the questions of itsrelationshipwith, or controlover,the respondent butthatGeneral Counsel may yet plead and litigate thesequestions during the compliance stage of the proceeding,citing and relying onSoutheastern Envelope Co.andCoastDelivery Service,cited supra.InShearer Exhibition,theGeneral Counsel alleged the new respondent as an alterego of respondent.But inBrockway Motor Freight,the al-legationwas that respondent'sparent company, MackTrucks, Inc., controlled respondent and directly partici-pated in the unfair labor practice. 251 NLRB 29, 33 fn.19. In noting that General Counsel could still litigate thequestion of Mack Truck's derivative liability during thecompliance stage of the proceeding,the Board,contraryto the AGC's contention,was recognizing that a new re-spondentmay be introduced at the compliance stageeven though it could have been found liable in the initialunfair labor practice phase and, further,that derivativeliabilitymay be based on doctrines other than those ofidentity(such as alter ego, single-employer status, orsuccessorship) to establish derivative liability.Indeed,Brockway Motor Freightteaches that control and directparticipation in the unfair labor practice(by virtue ofprincipal-agent relationship),the same allegations madein this proceeding against the Union and AGC, may beutilized to determine derivative liability during the com-pliance stage.The analysis now considers whether General Counselhas sustained its burden of proving the elements of itsclaim for gross backpay and whether the Respondentshave shown that General Counsel's final claim, takinginto account Gilbert's interim earnings,should be re-duced on the basis of the defenses they have raised.General Counsel'sburden is to establish the grossamount of backpay due the claimant.The Respondentsthen incur the burden of seeking to establish facts whichwould mitigate their backpay liability.A & T Mfg Co.,280 NLRB 916 (1986).In seeking to meet its burden, theGeneral Counsel is only required to adopt a formula forcalculating grossbackpay whichwill give a close ap-proximation of the amount due.NLRB Y. Brown & Root,Ina, 311 F.2d 447, 452 (2d Cir. 1977). In establishing thebackpay 'due, any doubts and ambiguities shall be re-solved in favor of the wronged party and against thewrongdoer.Kansas Refined Helium Co.,252 NLRB 1156,1158 (1980),' enfd. 683 F.2d 1296 (10th Cir. 1982). TheGeneral Counsel'sdiscretion extends to the choice ofmethods in calculating the backpay award.SeeBagel467Bakers Council of Greater New York v. NLRB,555 F.2d304, 305 (2d Cir. 1977).I conclude that General Counsel has met its obligationof establishing the backpay period, the specific salary,unreimbursed medical expenses and expense moneys Gil-bert would have received, by quarter, had he not beenterminated,during the period until he was offered andaccepted reinstatement to his former position as coordi-nator. I also conclude that General Counsel also appro-priately calculated the net backpay due after making de-ductions for his receipt of workers' compensation awardsrepresenting lost earnings and interim earnings he re-ceived for all work he performed in the ironworkertrade,mostly on referral by the Union, and other earn-ings performed subsequent to his receipt of the lump-sumworkers' compensation settlement.See Section 102—55(a)of theBoard's Rules and Regulations.The Respondents' claim that the backpay period com-menced on August 25 rather than August 4,1984,wasrejected in the factfinding portion of this decision, supra.As to the argument that Gilbert's claim should have beencut off on September 4, 1984,with his acceptance of ajob with Thames Valley Steel on referralfrom the Unionhas also been rejected. It remains to note here that solong as Gilbert's job as apprentice coordinator remainedin existence and available,the Respondents'backpay li-ability continued unabated until a bona fide offer of rein-statement was made to him.Rikal West Inc.,274 NLRB1136 fn.2 (1985).The JAC's responsibility to offer to re-instate Gilbert and that of the JAC and the two coprinci-pals to make him whole for his losses does not terminatein the event he were to obtain substantially equivalentemployment elsewhere.DanielConstructionCo.,276NLRB 1093 fn.3 (1985).In any event, I have previouslyfound that the journeyman ironwork which was avail-able to Gilbert on referral by the Union was not compa-rable or substantially equivalent to his former position ascoordinator.It is also clear,and was previously,found,that the JAC's April 4, 1988 offer of reinstatement wasnot legitimate as theJAC wasprepared to terminate Gil-bert, immediately for alleged misconduct which it wasprecluded from asserting prior to complying fully withthe Board's Order. I therefore conclude that GeneralCounsel's selection of the backpay period claimed in thespecificationwas appropriate and well within the ambitof its discretion.As to General Counsel's inclusion of weekly expensemoney in Gilbert's gross backpay calculation, it is evi-dent that payment of those expenses, which required noaccounting on the part of the coordinator during theperiod he did not have the use of a JAC-supplied vehi-cle,were part of the coordinator's regular compensationwhich Gilbert would have continued to receive as wellas his salary were it not for his unlawful termination.Even prior to the removal of the truck from the coordi-nator, from August 4, 1984, to June 21, 1985, the evi-dence shows only that Milne,Gilbert's replacement ascoordinator, received gas money totaling $1900 withoutany obligation to account or provide evidence of actualgasoline or related expenditures.Subsequent to June 21,1985,on removal of the vehicle,the expense arrange- 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment for the coordinator reverted to the $125 weeklypayment to cover gasoline and other related expenses in-cidental to the carrying out of the coordinator's duties.Such payments are part of the make whole remedy asemoluments of value arising out of the employment rela-tionship apart from the actual wages received.ElectricalWorkers IBEW Local 401 (Stone & Webster),266 NLRB870, 873 (1983), enfd. mem. 758 F.2d 656 (9th Cir, 1985);W. C. Nabors Co.,134 NLRB 1078, 1086 (1961), enfd. asmodified 323 F.2d 686 (5th Cir. 1963), cert. denied 376U.S. 911 (1964). Such subsistence payments may be in-cluded in gross backpay even where the discriminateedid not incur the expenses the payments were intendedto cover. SeeElectricalWorkers Local 401,supra; seealsoIronWorkers Local 118 Y. NLRB,804 F.2d 1100 (9thCir. 1986).The unreimbursed medical expenses incurred by Gil-bert for himself and his family which would otherwisehave been covered under the parties' extended benefitsplan are also appropriately included in the calculation ofgross backpay, as representing fringe benefits which Gil-bert would have received in the absence of the unlawfuldiscrimination practiced against him.Mohawk Steel Fab-ricators,289 NLRB 1193 (1989);Teamsters Local 164, 274NLRB 909, 911 (1985).As to Respondent's efforts to seek to mitigate or toavoid backpay liability, I have previously considered andrejected the defense that Gilbert should be penalized foran alleged willful concealment of workers' compensationpayments, supra. Inasmuch as his disability occurred as adirect result of his interim employment as an ironworkerand would not have taken place had Gilbert not been un-lawfully removed from his position as coordinator, pay-ment of backpay may not be tolled for the period of hisdisability.AmericanMfg. Co. of Texas,167 NLRB 520,522 (1967).While the portion of Gilbert's workers' com-pensation award representing lost wages is deductible asinterim earnings, the portion of the award constitutingreparations for physical damage suffered is excludablefrom interim earnings. Id, at 523.The injury Gilbert suffered at the construction sitewhile employed by Standard Structural Steel occurredwhileGilbertwas engaged as a general foreman per-forming interim employment and would not have beensustained had he continued as apprentice coordinator.While the coordinator visited jobsites from time to timeto check on the work progress of apprentices, the injuryoccurred while Gilbert was supervising a crew of iron-workers, work not comparable to that of coordinator.Thus backpay should not be disallowed for Gilbert's sub-sequent periods of disability. Even during such periods,Gilbert was capable of performing fully his duties as co-ordinator.General Counsel has appropriately deducted from Gil-bert's backpay the $35,620 in payments he received fromthe workers' compensation carrier to compensate him forwages lost during the periods of his partial and total dis-abilities.The $35,239 in payments Gilbert received asspecific payments after January8,1988,including the$28,000 final payment, representing Gilbert's anticipatedfuture diminished earning capacity subsequent to thebabkpay period as well as 8 weeks' worth of accrued butunpaid specific amounts due Gilbert were not deductedby General Counsel and this formulation is also appropri-ate.The bulk of the $28,000 ($24,412) represented com-pensation for the injury itself-the 10-percent permanentloss of function in Gilbert's knee. See Connecticut Gen-eral Statute, section 31-307 and section 31-308. The per-manent partial loss of function for which Gilbert waspaid by voluntary agreement pursuant to section 31-308,has been held by the Connecticut Supreme Court, in in-terpreting the predecessor to this section of the statute,tomean deprivation and is intended to compensate theinjured employee for the handicap of being without thelostmember and not for impairment of earning power.SeeFranko v. Schollhorn Co.,93 Conn. 13 (1918);Panicov.Sperry Engineering Co.,133 Conn. 707 (1931). Thus,Jankowski's testimony, that in agreeing to the compro-mise figure in negotiations with Gilbert's attorney, he, asthe carrier's adjustor, took into account, an estimate ofGilbert's future lost earning capacity, is not legally sig-nificant.Neither was it separately broken down on the docu-ment in which the $28,000 figure was recited. Even if ithad been, impairment of futureearningcapacity has beenrecognized by the Board as not being a substitute for lostwages which may be offset against backpay due a claim-ant as a result of his unlawful discharge.Canova Moving& Storage Co.,261 NLRB 639 (1982). In any event, thisfuture period was outside the backpay period and, there-fore, the payment may not diminish the backpay owedfrom the date of Gilbert's termination until the date hisreinstatement cut off further liability. SeeAmerican Mfg.Co. of Texas,supra at 523.The credibility of Gilbert's due diligence, in spite ofhis interim employment-related disability, in seeking in-terim employment, has been discussed at length. In deter-mining whether the discriminatee neglected to make rea-sonable efforts to find interim work-a burden which theRespondent must affirmatively establish in order to miti-gate its liability,NLRB v. Miami Coca-Cola Bottling Co.,360 F.2d. 575 (5th Cir. 1966)-the discriminatee is held"only to reasonable exertions in this regard, not the high-est standard of diligence."NLRB x Arduini Mfg Co.,394F.2d 420, 422-423 (1st Cir. 1968). There is no questionthatGilbert registered timely with the Union's hiringhalland remained on the Union's out-of-work listthroughout the backpay period. By registering and there-after remaining on the list, Gilbert satisfied his duty tomake reasonable efforts to seek interim employment.Evans Plumbing Co.,278 NLRB 67, 69 (1986);Big ThreeIndustrial Gas Co.,263 NLRB 1189, 1198 (1982).Gilbert sought work as a journeyman ironworker at awage rate $2.20 less than his rate of pay as coordinator.After accepting an early referral as journeyman and thenbeing called by an employer to another job as generalforeman,Gilbert suffered his work-related injury, butcontinued to seek referrals through the hall after comple-tion of that job, but was not offered a job by the Unionfor a period of approximately 4 months, from March toJuly 1985. Gilbert's first period of disability, continuingfrom spring of 1985 to April 1986, may be properly dis-counted, even though he was available for referrals as IRON WORKERSLOCAL 15foreman or for journeymen positions which did not in-volve heavy lifting, climbing, or bending. Immediatelyupon his release for work by his doctor in early April1986,Gilbert obtained a journeyman ironworker jobwithWhite Oak Construction. Between April 4, 1986,and May 7, 1987, while Gilbert was not receiving work-ers' compensation, he had interim earnings in each quar-ter, totaling over $20,000 in all. The Board has viewedsimilarefforts as sufficient to satisfy the claimant's obli-gation to mitigate his damages. See,e.g.,Imco/Inter-nationalMeasurement Co.,277 NLRB 962, 963 fn. 9(1985);Rikal West,supra at 1138.Most of these jobs were referrals by the Union to posi-tions asjourneyman ironworker, heavy-duty constructionjobs; only one was a referral as general foreman after theinitial referent, a minority executive board member, haddeclined the position after a day on the job.While Gilbert declined certain job referrals during thisperiod, most, if not all were "hot jobs" near radiation orwere offers to perform rod work, which Gilbert had de-clined in the past and which he believed were inimical tothe condition of his injured knee. Since members couldand did decline employment offers from Local 15 agentswhich they deemed undesirable without losing theirplace on the out-of-work list under a practice recognizedby the Union, Gilbert's rejection of other proffered jobsbecause of dislike of the work involved does not consti-tute a willful loss of earnings.ElectricalWorkers Local401, supra at 870 fn. 2.Gilbert also left two interim jobs after being referredby the Union, the White Oak Construction job and theCombustion Engineering trash plant, for reasons relatedto unsuitability for the work of welding and concernsabout safety which have been found justifiable by theBoard.OX Machine dt Tool Corp.,279 NLRB 474, 478(1986Lord Jim's,277 NLRB 1514, 1516 (1986). To theextent that the journeyman ironworker jobs were notsubstantially comparable to the coordinator position Gil-bert had held before: his unlawful discharge, he also hadno obligation to remain employed in such a position.Chem Fab Corp.,275 NLRB 21, 24 (1985);Big Three In-dustrial Gas,263 NLRB 1189, 1211 (1982).From May 7, 1987, to January 7, 1988, following hissecond knee operation while Gilbert again receivedworkers' compensation payments, he was again restrictedfrom performing work as a journeyman ironworker, butcould have assumed his prior duties as apprentice coordi-nator or could have worked as a foreman or generalforeman. The Union did not offer him any such jobsduring this period,During the period beginning in May 1987, when Gil-bert started receiving specificamountsto compensatehim for the loss of function in his knee, he cooperated invocational counseling and sought alternate employment,finallyobtainingapositionwithBaco Corporationpaying substantially less than his prior position as coordi-nator.However, neither evidence of lack of success inobtaining interim employment nor low interimearningsalone establish that an employee has failed to make rea-sonable efforts to find interim work.NLRB v. CashmanAuto Co.,223 F.2d 832, 836 (1st Cir. 1955). Given hispermanent disability,, lack of formal education, and expe-469rience outside the construction industry,it is apparentthatGilbertmade a reasonable effort to obtain interimemployment once he started receiving specific amountsand met with the rehabilitation counselor.SeeMastroPlasticsCorp.,136 NLRB1342, 1359 (1962).During the periods of his disability,the Union be-cameawareofGilbert'scondition generally.Even if notalways precisely awareof Gilbert'scondition and hislimitations in performing journeyman work,Gilbert hadevery right to maintain his name on the Union's out-of-work list and,in accordancewiththe selective practiceof members,accept those jobswhich hecould performand wanted to perform,given his preferences and physi-cal handicap.I have previously severely discounted thevalue of testimony offeredby Local 15Business AgentsCoyneand Connor relating toGilbert's rejection of nu-merous job offers and conclude that Respondents havefailed to satisfy their burden of proving that Gilbert en-gaged in a willful loss of earnings which would permitmitigation of their liability.Finally,having previously rejected claims of disquali-fying misconduct on the part of Gilbert in collecting dis-ability payments from the extended benefit fund while hewas eligible(but not receiving)workers' compensation,failing to file income tax returns for 1985, 1986,and 1987during thebackpayperiod,and allegedly shieldingincome earned in this period,I now conclude that noneof this asserted behavior rises to the level of egregiousmisconductwarranting a reduction of the backpayaward.SeeStandardMaterials,286 NLRB 609(1987);see alsoTerperung TruckingCo.,283 NLRB 444 (1987).THE R);MEDYFor the reasons described above, I find that the obliga-tions of Respondents JAC, Local 15, and the AGC tothe discriminatee Bruce Gilbert will. be discharged bythe payment to him of the respective amounts as setforth in the following recommended Order. Suchamounts shall be payable, plus interest on thosesums, ascomputed inNew Horizons for the Retarded,283 NLRB1173 (1987).11 I shall also recommend that the amendedparagraph 2 of the specification alleging that the Re-spondent Fund is liable for the backpay set forth thereinbe dismissed.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-edtzORDERRespondentsNorthern District of Connecticut IronWorkers Local Union No. 15, Joint ApprenticeshipI 1 UnderNew Horizons,interest is computed at the "short-term Federalrate" for theunderpayment of taxes as set outin the 1986amendment to26 U.S.C. § 6621.Interest accruedbefore January 1, 1987 (the effectivedate of theamendment),shall be commuted as inFlorida Steel Corp.,231NLRB 651 (1977).12 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoardand all objections to them shallbe deemed waivedfor all pur-poses. 470DECISIONS OF THE NATIONAL LABOR -RELATIONS BOARDCommittee and its co-Respondents,the International As-sociationof Bridge,Structural andOrnamental IronWorkers,Local No. 15, AFL-CIO, and The AssociatedGeneral Contractors of Connecticut,Inc., their officers,agents, successors,and assigns,jointly and severally,shallmake Bruce Gilbert whole by payment to him, andto the,following described Funds on his behalf, the fol-lowing-sums, listed by quarter, and totaled, together withinterest as set forth in the remedy section of this deci-sion, but minus tax withholdings required by Federal andstate laws:YearQtr.Net BackpayExtended BenefitFundAnnuity FundPension FundApprentice TrainingFund19843$5,664$344$498$458$2546,1662923524652119851434910126926,2458221,0401,1447834,6221,2301,0561,26779411,8891,2301,0561,26779198617761,1931,0241,2297724,2173613093712337,4476506306683847,42273971675943198719,2679448859705528,8011,2591,2201,2937337,0881,3621,3201,3997947,5331,3621,3201,39979198818,3101,2321,0001,06060*28,3101,2321,0001,060604,18751742044525$100,007$13,628$12,84614,410843* It was during this quarter that Gilbert was on his honeymoon in Florida for a 3-week period and not available for interimemployment.IT IS FURTHER RECOMMENDED that the specification beLocals' 15 and 424 Apprentice Training Fund liable todismissed insofar as it seeks to hold the Iron Workersmake whole Bruce Gilbert.